Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                   HEGADORN v DEPARTMENT OF HUMAN SERVICES DIRECTOR
                     TRIM v DEPARTMENT OF HUMAN SERVICES DIRECTOR
                   TINDLE v DEPARTMENT OF HEALTH AND HUMAN SERVICES

            Docket Nos. 156132, 156133, and 156134. Argued October 9, 2018 (Calendar No. 3).
      Decided May 9, 2019.

              Plaintiffs Mary A. Hegadorn (Docket No. 156132), Dorothy Lollar (Docket No. 156133),
      and Roselyn Ford (Docket No. 156134) were elderly women receiving long-term care in nursing
      homes. In each case, the plaintiff, an “institutionalized spouse,” began receiving long-term care
      at a nursing home at her own expense. After their institutionalization, each plaintiff’s husband, a
      “community spouse,” created an irrevocable trust that was solely for his own benefit (an SBO
      trust). The couples then transferred a majority of their individual and marital property to each
      SBO trust or its trustee, giving up any claim of title to that property. A short time after each SBO
      trust was formed, each institutionalized spouse applied for Medicaid benefits. The Department of
      Health and Human Services and its director (collectively, the department) determined that the
      entire value of the principal of each SBO trust was a countable asset for the purpose of determining
      each institutionalized spouse’s eligibility for Medicaid benefits and denied their applications
      because the value of the trust assets put their countable resources above the $2,000 threshold.
      Plaintiffs contested the department’s determinations regarding their respective applications, and in
      each case, an administrative law judge (ALJ) affirmed the department’s determination. Hegadorn
      and Lollar separately appealed the ALJ decisions in the Livingston Circuit Court, and Ford
      appealed in the Washtenaw Circuit Court. With respect to Hegadorn and Lollar, the court, Michael
      P. Hatty, J., reversed the ALJ’s decisions, as did the court, Timothy P. Connors, J., with respect to
      Ford. Plaintiffs all died during the appeals process, and their personal representatives—Ralph D.
      Hegadorn, Deborah D. Trim, and Denise Tindle—have been substituted as parties for Hegadorn,
      Lollar, and Ford, respectively. The Court of Appeals granted the department’s applications for
      leave to appeal in each case, and the Court ordered the cases consolidated. In a published per
      curiam opinion, the Court of Appeals, M. J. KELLY, P.J., and STEPHENS and O’BRIEN, JJ., reversed,
      holding that assets placed by an institutionalized individual’s spouse into an SBO trust are
      countable assets for determining whether an individual is eligible for Medicaid benefits. 320 Mich
      App 549 (2017). The Supreme Court granted plaintiffs’ application for leave to appeal. 501 Mich.
984 (2018).

              In a unanimous opinion by Justice BERNSTEIN, the Supreme Court held:
         Marital assets placed in an irrevocable trust for the sole benefit of a community spouse are
not automatically considered countable assets for the purpose of an institutionalized spouse’s
initial eligibility determination for Medicaid long-term-care benefits. Rather, such assets become
countable only if circumstances exist under which the trust could make a payment to or for the
benefit of the institutionalized spouse. Accordingly, the Court of Appeals judgment and the ALJ’s
final hearing decisions in each case were vacated.

        1. The department administers Michigan’s Medicaid program in accordance with policies
contained in several publications, including the Bridges Eligibility Manual, the Social Security
Administration’s Program Operations Manual System, and the State Medicaid Manual. A person
who falls in the optional medically needy category, like each plaintiff here, cannot qualify for
Medicaid benefits if his or her countable assets and income exceed $2,000 during the period in
which he or she applies for benefits. The extent to which the principal of a trust is a countable
asset depends on the terms of the trust and whether any of the principal consists of countable assets
or countable income. With respect to irrevocable trusts, the department must count as the person’s
countable asset the value of the countable assets in the trust principal if there is any condition under
which the principal could be paid to or on behalf of the person from an irrevocable trust.
Additional rules applicable only to institutionalized spouses are described in the Medicare
Catastrophic Coverage Act (MCCA), codified at 42 USC 1396r-5.

         2. When determining an institutionalized spouse’s eligibility for Medicaid benefits, a
computation of the couple’s total joint resources is taken as of the beginning of the first continuous
period of institutionalization in order to determine the amount of the “spousal share” allocated to
the community spouse. The couple’s resources are divided into those that are countable and those
that are exempt. One-half of the total value of their countable resources “to the extent either the
institutionalized spouse or the community spouse has an ownership interest” is considered a
spousal share. The spousal share allocated to the community spouse qualifies as the community
spouse resource allowance (CSRA), which is the monetary value of assets that may be retained by
or transferred to the community spouse without those resources being counted against the
institutionalized spouse for his or her initial eligibility determination. Once the amount of the
CSRA is determined, a second calculation is required to determine the resources available to the
institutionalized spouse for the purpose of determining the institutionalized spouse’s initial
Medicaid eligibility. This calculation is based on the resources available to the institutionalized
spouse on the day that the institutionalized spouse submits his or her application for Medicaid
benefits. In determining the resources of an institutionalized spouse at the time of application for
benefits, 42 USC 1396r-5(c) provides that all the resources held by either the institutionalized
spouse, community spouse, or both, shall be considered to be available to the institutionalized
spouse to the extent that they exceed the CSRA. After the month in which an institutionalized
spouse is determined to be eligible for benefits, no resources of the community spouse shall be
deemed available to the institutionalized spouse. While the MCCA contains provisions governing
the treatment of income paid from a trust, its general resource allocation provisions are silent with
regard to the treatment of assets or resources held by a trust. The MCCA also does not provide a
definition for the term “resources,” but the term does not include those things excluded by 42 USC
1382b(a) or (d). Assuming without deciding that the principal of an irrevocable trust constitutes a
resource as that term is used in 42 USC 1396r-5, such a resource is not “held by” the
institutionalized or community spouse. The property that makes up the principal of a trust is not
owned by or otherwise directly available to the beneficiary. Instead, the trustee holds title to the
property that constitutes the principal of a trust and holds it in trust for the beneficiary. The trust
beneficiary, on the other hand, holds a right to enforce the performance of the trust in equity.
Unless the beneficiary is also a trustee, the beneficiary does not own the property forming the
principal of the irrevocable trust.

         3. The first two paragraphs of the Medicaid trust rules contained in 42 USC 1396p(d)
describe to whom the rules apply and how to determine whether that person created a trust. Under
42 USC 1396p(d)(1), for purposes of determining an individual’s eligibility for, or amount of,
benefits under a state plan, subject to 42 USC 1396p(d)(4), the rules specified in 42 USC
1396p(d)(3) apply to a trust established by such individual. Because Medicaid benefits are granted
only to those who apply for them and who also meet the eligibility requirements, if an eligibility
determination is being made, then the “individual” referred to in 42 USC 1396p(d)(1) must be a
person applying for Medicaid benefits or a person who has been approved for a yet-to-be-
determined amount of benefits. Applied to the context of this appeal, the individual referred to is
the institutionalized spouse, who is the Medicaid applicant. The plain language of 42 USC
1396p(d)(1) thus provides that, to determine an institutionalized spouse’s eligibility for Medicaid
benefits, the rules outlined in 42 USC 1396p(d)(3) govern trusts established by the institutionalized
spouse. Under 42 USC 1396p(d)(2), an individual has established a trust if assets of the individual
were used to form all or part of the corpus of the trust and if any of the following individuals
established such trust other than by will: the individual, the individual’s spouse, a person with legal
authority to act in place of or on behalf of the individual or the individual’s spouse, or a person
acting at the direction or upon the request of the individual or the individual’s spouse. Therefore,
when a community spouse creates a trust, other than by will, using assets of his or her
institutionalized spouse, that action is legally attributed to the institutionalized spouse for the
purposes of the institutionalized spouse’s Medicaid eligibility determination.

        4. To determine whether assets held by an irrevocable trust are available to the applicant
and thus countable for his or her initial eligibility determination, the “any-circumstances rule” set
forth in 42 USC 1396p(d)(3)(B) applies. This rule states in part that if there are any circumstances
under which payment from the trust could be made to or for the benefit of the individual, the
portion of the corpus from which, or the income on the corpus from which, payment to the
individual could be made shall be considered resources available to the individual. Correctly
applying the any-circumstances rule requires understanding to whom “the individual” refers. The
use of the definite article “the” preceding “individual” suggests that the term refers to a single
person, as opposed to an open class of all people. Additionally, 42 USC 1396p(d)(1) uses “an
individual” to refer to a person applying for Medicaid benefits or a person who qualifies for an
amount of benefits that is yet to be determined. This provision then states that 42 USC 1396p(d)(3)
applies to a trust established by that applicant or recipient. Thus, while “an individual” in 42 USC
1396p(d)(1) can be read as referring to a potential class of persons, when “such individual”
establishes a trust, that class is reduced to a single person for the purposes of 42 USC 1396p(d)(3).
42 USC 1396p(d)(2) also refers to “an individual,” and it contrasts that term with “the individual’s
spouse.” Reading these provisions together, it follows that when Paragraph (3) refers to “the
individual,” it is referring to the same individual whose eligibility for, or amount of, benefits is
being determined and who has established a trust under Paragraph (2): the applicant for or recipient
of Medicaid benefits. When considering the eligibility of an institutionalized spouse for Medicaid
benefits, “the individual” must be read as referring to the institutionalized spouse to the exclusion
of the community spouse, who, by definition, is not applying for or receiving Medicaid benefits.
Because the Bridges Eligibility Manual incorporates the any-circumstances rule into Michigan’s
Medicaid policies, this same restriction applies, despite the manual’s use of the term “person” in
place of “individual.” The any-circumstances rule, therefore, makes assets held by an irrevocable
trust available to an institutionalized spouse if there are any circumstances, whether likely or
hypothetical, under which the trust could make a payment to or for the benefit of the
institutionalized spouse. If an irrevocable trust can make payments only to the community spouse,
then those payments will satisfy the any-circumstances rule only if there is evidence that the
payments could be for the benefit of the institutionalized spouse. If application of 42 USC
1396p(d)(3)(B) makes assets held by an irrevocable trust available to an institutionalized spouse,
then the value of such assets is countable for the purposes of 42 USC 1396r-5(c).

         5. The language of the trust documents themselves determines whether the SBO trusts at
issue allow for a payment to be made “to or for the benefit of” the institutionalized spouses. The
SBO trusts at issue are irrevocable trusts, meaning the principal of each trust is not automatically
rendered available to the institutionalized spouse under 42 USC 1396p(d)(3)(A) and (B).
Furthermore, the property and income that make up the principal of the SBO trusts at issue are not
held by the institutionalized spouses or the community spouses. Rather, title to the property that
is now the principal of each trust was transferred to the trust or trustee, and the money that forms
part of the principal was moved into bank accounts controlled by the trustee. There was no
suggestion that the community spouses retained possession of the tangible property that forms the
principals of the trusts. Therefore, the principals of the SBO trusts are not automatically
considered resources available to any of the spouses under 42 USC 1396r-5(c). Accordingly, the
principal of each SBO trust can be considered a resource available to the institutionalized spouse,
and thus a countable asset, only if made so by operation of the any-circumstances rule in 42 USC
1396p(d)(3)(B). Each of the SBO trusts at issue instructs the trustee to deplete the entirety of the
principal during the community spouse’s lifetime. Because the community spouses are not
themselves applying for or receiving Medicaid benefits, they are not “the individual” referred to
in 42 USC 1396p(d)(3)(B). Thus, the Court of Appeals erred by holding that the possibility of a
distribution from each SBO trust to each community spouse automatically made the assets held by
each SBO trust countable assets for the purposes of the respective institutionalized spouses’ initial
eligibility determination. Accordingly, the Court of Appeals judgment was reversed, the final
administrative hearing decision in each case was vacated, and each case was remanded to the
appropriate administrative tribunal for the proper application of the any-circumstances test. If the
ALJs determine that circumstances exist under which payments from the trusts could be made to
or for the benefit of the institutionalized spouse, then the ALJs should explain this rationale and
affirm the department’s decision. However, if no such circumstances exist, the ALJs should
reverse the department’s decisions and order that the Medicaid applications be approved.

       Court of Appeals judgment reversed; tribunal decisions vacated; cases remanded to the
appropriate tribunals for further proceedings.

      Chief Justice MCCORMACK, concurring, agreed that property held in these SBO trusts was
not countable toward Medicaid’s resource limit because “the individual” in 42 USC
1396p(d)(3)(B) refers to the Medicaid applicant. She wrote separately to explain that, although
the issue was not presented in these cases, she believed the plaintiffs’ transfer of assets into the
trusts triggered Medicaid’s divestment rules, thus undermining plaintiffs’ overall planning strategy
by disqualifying them from receiving benefits despite having satisfied Medicaid’s threshold
resource test. She stated that the majority opinion should not be interpreted as permitting a married
Medicaid applicant to shelter and preserve any amount of wealth without restriction and then
immediately receive financial assistance as if the applicant did not have that amount.

       Justice CAVANAGH did not participate in the disposition of this case because the Court
considered it before she assumed office.




                                     ©2019 State of Michigan
                                                                       Michigan Supreme Court
                                                                             Lansing, Michigan




OPINION
                                             Chief Justice:                 Justices:
                                              Bridget M. McCormack          Stephen J. Markman
                                                                            Brian K. Zahra
                                             Chief Justice Pro Tem:         Richard H. Bernstein
                                              David F. Viviano              Elizabeth T. Clement
                                                                            Megan K. Cavanagh


                                                              FILED May 9, 2019



                          STATE OF MICHIGAN

                                    SUPREME COURT


 RALPH D. HEGADORN, Personal
 Representative of the Estate of MARY
 HEGADORN,

             Plaintiff-Appellant,

 v                                                            No. 156132

 DEPARTMENT OF HUMAN SERVICES
 DIRECTOR,

             Defendant-Appellee.



 DEBORAH D. TRIM, Personal
 Representative of the Estate of DOROTHY
 LOLLAR,
              Plaintiff-Appellant,

 v                                                            No. 156133

 DEPARTMENT OF HUMAN SERVICES
 DIRECTOR,
           Defendant-Appellee.
    DENISE TINDLE, Personal Representative
    of the ESTATE OF ROSELYN FORD,
                Plaintiff-Appellant,

    v                                                          No. 156134

    DEPARTMENT OF HEALTH AND
    HUMAN SERVICES,
             Defendant-Appellee.


BEFORE THE ENTIRE BENCH (except CAVANAGH, J.)

BERNSTEIN, J.
         In these consolidated cases, the individual plaintiffs1 were elderly women receiving

long-term care in nursing homes. In each case, the plaintiff, an “institutionalized spouse,”2

began receiving long-term care at a nursing home at her own expense. One to two months

later, each plaintiff’s husband, a “community spouse,”3 created an irrevocable trust that

was solely for his own benefit. Such a trust is commonly called a “solely for the benefit

of,” or “SBO,” trust.4 The couples then transferred a majority of their individual and


1
  The original plaintiffs, Mary Hegadorn, Dorothy Lollar, and Roselyn Ford, are now
deceased, and the personal representatives of their respective estates have continued this
action on their behalf. For ease of reference, this opinion will use “plaintiffs” to refer
collectively to the original plaintiffs who initiated these proceedings.
2
  An “institutionalized spouse” is a person who is in a “medical institution or nursing
facility” or who is described in 42 USC 1396a(a)(10)(A)(ii)(VI), is likely to meet these
requirements “for at least 30 consecutive days,” and is married to a person who is not in
such a facility. 42 USC 1396r-5(h)(1)(A) and (B).
3
 A “community spouse” is “the spouse of an institutionalized spouse.” 42 USC 1396r-
5(h)(2).
4
  The parties and the Court of Appeals often refer to the SBO trusts at issue as “Medicaid
trusts.” This is an accurate label under state regulations, although the label is not used in
the federal Medicaid statutes. A Medicaid trust is any trust or trust-like instrument that


                                              2
marital property to each SBO trust or its trustee, giving up any claim of title to that property.

Distributions or payments from each SBO trust were to be made on an actuarially sound

basis and solely to or for the benefit of the community spouse. The actuarially sound

distribution schedule required that each trustee distribute the income and resources held by

the trust to each community spouse at a rate that would deplete the trust within the

community spouse’s expected lifetime. A short time after each SBO trust was formed,

each institutionalized spouse applied for Medicaid benefits. The Department of Health and

Human Services5 and its director (collectively, the Department) determined that the entire

value of the principal of each SBO trust was a countable asset for the purpose of

determining each institutionalized spouse’s eligibility for Medicaid benefits. Thus, the

Department concluded that each institutionalized spouse did not show the requisite

financial need because the value of the trust assets put their countable resources above the

monetary threshold, and it denied each application.




meets the following five criteria: (1) “[T]he person whose resources were transferred to the
trust is someone whose assets or income must be counted to determine [Medicaid]
eligibility”; (2) the trust was established by the person, the person’s spouse, or someone
else acting in place of or at the direction of the person or the person’s spouse; (3) “[t]he
trust was established on or after August 11, 1993”; (4) the trust was not established by will;
and (5) the trust is not a “special needs trust” or “pooled trust” as defined by state
regulations. See Michigan Department of Human Services, Bridges Eligibility Manual
(BEM) 401, BPB 2014-015 (July 1, 2014), pp 5-7. It is undisputed that the trusts at issue
meet these criteria.
5
  The Department of Community Health was merged with the Department of Human
Services in 2015 after the plaintiffs in Docket Nos. 156132 and 156133 filed their
complaints. The combined agency is now the Department of Health and Human Services.
Executive Order No. 2015-4. See In re Rasmer Estate, 501 Mich. 18, 26 n 3; 903 NW2d
800 (2017).


                                               3
       In each case, the plaintiff unsuccessfully contested the Department’s decision in an

administrative appeal, but each decision was then reversed on appeal in the circuit court.

On appeal in the Court of Appeals, all three cases were consolidated, and the Department’s

denial decisions were reinstated in a published opinion.

       With the cases having been appealed in this Court, we conclude that the Court of

Appeals erred in its interpretation of the controlling federal statutes, which caused the

Court of Appeals to improperly reinstate the Department’s denial decisions. As explained

in this opinion, the fact that an irrevocable trust, which includes former assets of an

institutionalized spouse, can make payments to a community spouse does not automatically

render the assets held by the trust countable for the purpose of an institutionalized spouse’s

initial eligibility determination. See 42 USC 1396p(d)(3)(B); 42 USC 1396r-5(c)(2).

Accordingly, we reverse the judgment of the Court of Appeals. Because the administrative

hearing decision in each case suffered from the same faulty reasoning used by the Court of

Appeals, this legal error may have caused the administrative law judges (ALJs) to forgo a

more thorough review of the Medicaid applications at issue or to disregard other avenues

of legal analysis. Therefore, rather than order that the Medicaid applications be approved

at this time, we vacate the hearing decision of the ALJ in each case and remand these cases

to the appropriate administrative tribunal for any additional proceedings necessary to

determine the validity of the Department’s decision to deny plaintiffs’ Medicaid

applications.6



6
  The Court of Appeals also held that it was permissible for the Department to apply
changes in its application of BEM 401 and in its reading of the federal Medicaid statutes to


                                              4
                        I. FACTS AND PROCEDURAL HISTORY

       This appeal involves three cases that have been consolidated for the purpose of

appellate review. In Docket No. 156132, Mary Ann Hegadorn (Mrs. Hegadorn) began

receiving long-term care at the MediLodge Nursing Home in Howell, Michigan, on

December 20, 2013. Approximately one month later, her husband, Ralph D. Hegadorn

(Mr. Hegadorn), established the “Ralph D. Hegadorn Irrevocable Trust No. 1 (Sole Benefit

Trust).” (Hegadorn Trust). Mr. Hegadorn is the beneficiary of the Hegadorn Trust, and

neither he nor his wife is the trustee or successor trustee. Section 2.2 of the Hegadorn Trust

states that the “Trustee shall distribute the Resources of the Trust at a rate that is calculated

to use up all of the Resources during” Mr. Hegadorn’s expected lifetime, and it includes a

suggested distribution schedule that is based on the Department’s policies. The Hegadorn

Trust also lists another trust as a possible residual beneficiary, stating:

       At my death, if my Spouse is surviving, Trustee shall distribute the remaining
       trust property to the trustee of the Special Supplemental Care Trust for Mary
       Ann Hegadorn, created by my Will dated the same day as this Agreement, as
       my Will may be amended from time to time. [Hegadorn Trust, § 3.3
       (formatting altered).]

On April 24, 2014, Mrs. Hegadorn applied for Medicaid benefits. The Department

subsequently denied Mrs. Hegadorn’s application, determining that her countable assets,

including the assets that were placed in the Hegadorn Trust, exceeded the applicable

financial eligibility limit.




applications filed before such changes occurred. We need not reach this issue, because we
have determined that the Court of Appeals erred in its interpretation of the controlling
Medicaid statutes.


                                               5
       In Docket No. 156133, Dorothy Lollar (Mrs. Lollar) began receiving long-term care

at the MediLodge Nursing Home in Howell, Michigan, on May 1, 2014. Approximately a

month and a half later, Mrs. Lollar’s husband, Dallas H. Lollar (Mr. Lollar), established

the “Dallas H. Lollar Irrevocable Trust” (Lollar Trust), which provided that it was intended

to “be a ‘Solely for the Benefit of’ trust.” Mr. Lollar is the beneficiary of the Lollar Trust,

and neither he nor his wife is the trustee or successor trustee. Section 2.2 of the Lollar

Trust states that the Trustee “shall . . . pay or distribute” to Mr. Lollar, “or for [his] sole

benefit, during [his] lifetime such part or all of the net income and principal” of the Trust

“as Trustee determines is necessary to distribute the resources in [sic] an actuarially sound

basis . . . .” The Lollar Trust also lists another trust as a possible residual beneficiary,

stating that in the event of Mr. Lollar’s death, he “give[s] all the rest, residue and remainder

of this Sole Benefit Trust to the Dallas H. Lollar Revocable Trust Agreement U/A/D June

19, 2014, and administered according to the terms of that Agreement.” Lollar Trust, § 3.2b

(formatting altered). On July 21, 2014, Mrs. Lollar applied for Medicaid benefits. The

Department subsequently denied Mrs. Lollar’s application, determining that her countable

assets, including the assets that were placed in the Lollar Trust, exceeded the applicable

financial eligibility limit.

       In Docket No. 156134, Roselyn Ford (Mrs. Ford) began receiving long-term care at

the Saline Evangelical Nursing Home in Saline, Michigan, on December 5, 2013. About

a month later, Mrs. Ford’s husband, Herbert W. Ford (Mr. Ford), established the “Herbert

Ford Irrevocable Trust” (Ford Trust), which provided that it was intended to be “a ‘solely

for the benefit of’ trust.” Mr. Ford is the beneficiary of the Ford Trust, and neither he nor

his wife is the trustee or successor trustee. The Ford Trust also provides that the “Trustee


                                               6
shall . . . pay or distribute to [Mr. Ford], or for [his] sole benefit, during his lifetime

whatever part of the net income and principal (the Resources) of the Trust that Trustee

determines is necessary to distribute the resources on an actuarially sound basis.” Section

3.2 of the Ford Trust lists as possible residual beneficiaries separate trusts to be established

by Mr. Ford’s will for the benefit of his living children and the descendants of his deceased

children. On January 30, 2014, Mrs. Ford applied for Medicaid benefits. The Department

subsequently denied Mrs. Ford’s application, determining that her countable assets,

including the assets that were placed in the Ford Trust, exceeded the applicable financial

eligibility limit.7

       Each plaintiff timely requested an administrative hearing to contest the

Department’s decision. With respect to Mrs. Hegadorn’s and Mrs. Lollar’s cases, a

consolidated hearing was held before ALJ Landis Y. Lain, who affirmed the Department’s

decision. With respect to Mrs. Ford’s case, a hearing was held before ALJ Alice C. Elkin,

who similarly affirmed the Department’s decision. Each ALJ agreed with the Department

that Bridges Eligibility Manual (BEM) 401 required the Department to count the assets

held by each trust because the trust could make payments to the community spouse. The

ALJs further concluded that this was consistent with the controlling federal statutes. The

ALJs made no factual findings and rendered no conclusions of law regarding possible

payments to the trusts that are listed as residual beneficiaries in the SBO trusts.



7
  We note that the Ford Trust and Lollar Trust also reserve to the community spouses a
special testamentary power of appointment, which allows them to appoint, by will, items
or funds held by the trust directly to their children or their children’s descendants. This
power does not allow for appointments to any other individuals or entities.


                                               7
       The plaintiff in each case appealed in the appropriate circuit court and, in each case,

the circuit court reversed the ALJ’s decision. The Department appealed each circuit court

decision in the Court of Appeals, which consolidated the cases. In a published opinion, the

panel reversed the circuit courts and reinstated the ALJs’ decisions to deny benefits.

Plaintiffs timely sought leave to appeal in this Court. We granted plaintiffs’ application in

an order entered March 7, 2018, stating:

       The parties shall include among the issues to be briefed whether: (1) the
       Court of Appeals clearly erred in holding that the trust assets of the plaintiffs’
       spouses and decedent Lollar’s spouse are “countable assets” for purposes of
       Medicaid eligibility; and (2) the Department of Health and Human Services
       could base its decision on the retroactive application of a department policy
       adopted more than 45 days after the plaintiffs’ applications were filed.
       [Hegadorn v Dep’t of Human Servs Dir, 501 Mich. 984 (2018).]

                             II. STANDARD OF REVIEW

       Resolution of this appeal turns on whether the federal Medicaid statutes, which

govern certain aspects of the Department’s Medicaid policies, allow the Department to

count the assets held in a community spouse’s SBO trust in determining an institutionalized

spouse’s eligibility for Medicaid. Final agency decisions are subject to judicial review

pursuant to the Michigan Constitution, see Const 1963, art 6, § 28, and the Administrative

Procedures Act (APA), MCL 24.201 et seq. The Michigan Constitution provides:

              All final decisions . . . of any administrative officer or
       agency . . . which are judicial or quasi-judicial and affect private rights or
       licenses, shall be subject to direct review by the courts as provided by law.
       This review shall include, as a minimum, the determination whether such
       final decisions . . . are authorized by law . . . . [Const 1963, art 6, § 28.]

The APA provides that, unless a different scope of review is established by law,




                                               8
       the court shall hold unlawful and set aside a decision or order of an agency
       if substantial rights of the petitioner have been prejudiced because the
       decision or order is any of the following:

              (a) In violation of the constitution or a statute.

                                           * * *

             (f) Affected by other substantial and material error of law. [MCL
       24.306(1).]

The APA further instructs that “[t]he court, as appropriate, may affirm, reverse or modify

the decision or order or remand the case for further proceedings.” MCL 24.306(2).

       An administrative agency’s interpretation of a statute that it is obligated to execute

is entitled to “respectful consideration,” but it “cannot conflict with the plain meaning of

the statute.” In re Rovas Complaint Against SBC Mich, 482 Mich. 90, 108; 754 NW2d 259

(2008). We review issues of statutory interpretation de novo. Walters v Nadell, 481 Mich.
377, 381; 751 NW2d 431 (2008). “The principal goal of statutory interpretation is to give

effect to the Legislature’s intent, and the most reliable evidence of that intent is the plain

language of the statute.” South Dearborn Environmental Improvement Ass’n, Inc v Dep’t

of Environmental Quality, 502 Mich. 349, 360-361; 917 NW2d 603 (2018).                  When

interpreting federal statutes, we strive to “give effect to the will of Congress[.]” Walters,
481 Mich. at 381 (quotation marks and citations omitted.)

       This case also requires us to construe language in trust documents. The proper

construction of a trust, like the construction of a will, is a question of law subject to de

novo review. See In re Raymond Estate, 483 Mich. 48, 53; 764 NW2d 1 (2009). Our goal

in interpreting trust language is to determine and give effect to the trustor’s intent. Id. at

52. We begin by examining the language of the trust itself, and, if there is no ambiguity,



                                               9
we interpret it according to its plain and ordinary meaning. Id.; In re Maloney Trust, 423
Mich. 632, 639; 377 NW2d 791 (1985).

                                   III. ANALYSIS

                            A. OVERVIEW OF MEDICAID

      The Medicaid program is governed by a complex web of interlocking statutes, as

well as regulations and interpretive documents published by state and federal agencies.

The program was created by Title XIX of the Social Security Act of 1965, PL 89-97; 79

Stat 343, codified at 42 USC 1396 et seq. Medicaid is generally a need-based assistance

program for medical care that is funded and administered jointly by the federal government

and individual states. Ketchum Estate v Dep’t of Health & Human Servs, 314 Mich. App.
485, 488; 887 NW2d 226 (2016). At the federal level, the program is administered by the

Secretary of Health and Human Services through the Centers for Medicare & Medicaid

Services (CMS). The State Medicaid Manual is published by CMS to help guide states in

their administration of the program, including how to determine an applicant’s eligibility

for benefits. See Ark Dep’t of Health & Human Servs v Ahlborn, 547 U.S. 268, 275; 126 S

Ct 1752; 164 L. Ed. 2d 459 (2006). “ ‘Each participating State develops a plan containing

reasonable standards . . . for determining eligibility for and the extent of medical

assistance’ within boundaries set by the Medicaid statute and Secretary of Health and

Human Services.” Wis Dep’t of Health & Family Servs v Blumer, 534 U.S. 473, 479; 122
S. Ct. 962; 151 L. Ed. 2d 935 (2002), quoting Schweiker v Gray Panthers, 453 U.S. 34, 36-37;

101 S. Ct. 2633; 69 L. Ed. 2d 460 (1981). “In formulating those standards, States must

‘provide for taking into account only such income and resources as are, as determined in




                                           10
accordance with standards prescribed by the Secretary, available to the applicant.’ ”

Blumer, 534 U.S. at 479, quoting 42 USC 1396a(a)(17)(B).

      Medicaid benefits are provided automatically for the “categorically needy,”

meaning persons who receive welfare payments through Aid to Families with Dependent

Children (AFDC), 42 USC 601 et seq., or Supplemental Security Income (SSI), 42 USC

1382 et seq.8 See 42 USC 1396a(a)(10)(A); Social Security Administration, Program

Operations Manual System (SSA POMS), SI 01715.020 (August 2, 2016), available at

 (accessed May 2, 2019)

[https://perma.cc/E6Q9-WSMB]. Congress has also enacted an optional program, in

which states may elect to participate, for those who are deemed “medically needy.” Ark

Dep’t of Human Servs v Schroder, 353 Ark. 885, 890; 122 S.W.3d 10 (2003); 42 USC

1396a(a)(10)(A)(ii).   Although medically needy individuals meet the nonfinancial

requirements under either the AFDC or the SSI programs, they become eligible for

Medicaid benefits only when their incomes and assets are reduced below certain

established levels. See 42 USC 1396a(a)(10)(C); 42 CFR 435.301(b)(2) and (3) (2018);



8
  By completing a “1634 agreement,” a state may request that the Social Security
Administration (SSA) make certain Medicaid eligibility determinations when making SSI
eligibility determinations and agree to provide Medicaid benefits to those individuals
whom the SSA deems eligible. Social Security Administration, Program Operations
Manual System (SSA POMS), SI 01730.010 (February 6, 2013), available at
 (accessed May 2, 2019)
[https://perma.cc/23YU-EYDR]. In states that execute a 1634 agreement, like Michigan,
an application for SSI benefits is also an application for Medicaid benefits. SSA POMS,
SI         01730.005         (February          6,        2013),       available     at
 (accessed May 2, 2019)
[https://perma.cc/2L5F-6NWX].


                                          11
42 CFR 435.320 (2018). Michigan has elected to include this optional coverage for the

medically needy in its state Medicaid plan. Therefore, Michigan must comply with the

requirements imposed by the federal Medicaid statutes. See In re Rasmer Estate, 501 Mich.
18, 25; 903 NW2d 800 (2017); 42 USC 1396a. Plaintiffs here fall within the medically

needy category for those over the age of 65. Therefore, to be eligible for Medicaid benefits,

they were required to reduce their countable incomes and assets to or below $2,000. See

Mackey v Dep’t of Human Servs, 289 Mich. App. 688, 698; 808 NW2d 484 (2010); BEM

400 (July 1, 2014), p 7; BEM 402 (April 1, 2014), p 4.

       As the United States Supreme Court has noted, “[b]ecause spouses typically possess

assets and income jointly and bear financial responsibility for each other, Medicaid

eligibility determinations for married applicants have resisted simple solutions.” Blumer,
534 U.S. at 479. Prior to 1988, to become eligible for Medicaid benefits, a married

individual who was admitted to a nursing home was required to “spend down” all the assets

jointly held with his or her spouse who remained in the marital home. See HR Rep No

100-105(II), at 59, 65-67 (2d Sess 1988), as reprinted in 1988 USCCAN 857, 881, 888-

890. That changed with the enactment of the Medicare Catastrophic Coverage Act of 1988

(MCCA), codified at 42 USC 1396r-5.9 As the Supreme Court has recently explained, the

MCCA was enacted “to protect community spouses from ‘pauperization’ while preventing

financially secure couples from obtaining Medicaid assistance,” which is why “Congress




9
 Congress later repealed most of the MCCA through the Medicare Catastrophic Coverage
Repeal Act of 1989, PL 101-234; 103 Stat 1979, but the spousal-impoverishment-
prevention provisions contained in 42 USC 1396r-5 were retained.


                                             12
installed a set of intricate and interlocking requirements with which States must comply in

allocating a couple’s income and resources.” Blumer, 534 U.S. at 480.

       Since the enactment of the MCCA, Congress has made numerous additional

amendments of the Medicaid statutes to adapt the program to changing economic realities

while striving to prevent abuse of the program. Many of these adjustments concern the use

and evaluation of estate planning tools like trusts and annuities.        The Consolidated

Omnibus Budget Reconciliation Act of 1985, PL 99-272; 100 Stat 82, formerly codified at

42 USC 1396a(k), instructed states to treat as countable assets the maximum amount of a

trust’s principal a trustee could pay to a Medicaid applicant if the trustee were to exercise

his or her discretionary authority, whether or not that discretion was actually exercised.

See 1 Kove & Kosakow, Irrevocable Trusts (4th ed, October 2018 update), § 27:9. The

Omnibus Budget Reconciliation Act of 1993 (OBRA 93), PL 103-66; 107 Stat 312,

repealed 42 USC 1396a(k) and replaced it with the current Medicaid trust rules. See 42

USC 1396p(d); 1 Irrevocable Trusts, § 27:9.10 States that choose to participate in the

Medicaid program are required to “comply with the provisions of section 1396p of [Title

XIX] with respect to liens, adjustments and recoveries of medical assistance correctly paid,

transfers of assets,, [sic] and treatment of certain trusts[.]” 42 USC 1396a(18) (emphasis

added). As our review of these Medicaid statutes demonstrates, Congress has been



10
  There are also provisions, which are not at issue here, that subject an applicant to
penalties for nonexempt transfers of resources during the five-year look-back period. See
42 USC 1396p(c)(1) through (5). Additional rules governing the evaluation of annuities
were added by the Deficit Reduction Act of 2005, PL 109-171; 120 Stat 4, and codified at
42 USC 1396p(c)(1)(F) and (G), but they also are not at issue here, and their enactment did
not modify the Medicaid trust rules codified at 42 USC 1396p(d).


                                             13
particularly active in its efforts to prevent spousal pauperization while at the same time

limiting the ability of wealthier individuals to shelter income and assets using estate

planning tools.

     B. TREATMENT OF TRUST RESOURCES FOR AN INSTITUTIONALIZED
             SPOUSE’S INITIAL ELIGIBILITY DETERMINATION

       The main issue in this appeal is whether assets making up the principal of an

irrevocable SBO trust are countable assets for the purpose of determining an

institutionalized spouse’s initial eligibility for Medicaid. In Michigan, the Department

administers the state Medicaid program. The Department’s policies are contained in

several publications, including the BEM, the SSA POMS, and the State Medicaid Manual.11

A person who falls in the optional medically needy category, like each plaintiff here, cannot

qualify for Medicaid benefits if his or her countable assets and income exceed $2,000

during the period in which he or she applies for benefits. See Mackey, 289 Mich. App. at

698; BEM 400 at 7; BEM 402 at 4. According to BEM 401, “[h]ow much of the principal

of a trust is a countable asset depends on” “[t]he terms of the trust” and “[w]hether any of

the principal consists of countable assets or countable income.” BEM 401 (July 1, 2014),

p 10. With respect to irrevocable trusts, such as those at issue here, BEM 401 instructs the

Department to “[c]ount as the person’s countable asset the value of the countable assets in



11
   The State Medicaid Manual is published by the CMS to help guide states in
administering the Medicaid program. The manual is not a product of formal rulemaking
and does not have the force of law. Hobbs ex rel Hobbs v Zenderman, 579 F3d 1171, 1186
n 10 (CA 10, 2009). However, federal courts generally consider the manual to be strong
persuasive authority to the extent that it is consistent with the purpose and text of federal
statutes. Id.; Hughes v McCarthy, 734 F3d 473, 478 (CA 6, 2013).


                                             14
the trust principal if there is any condition under which the principal could be paid to or on

behalf of the person from an irrevocable trust.” Id. at 11. The legal authority for BEM 401

derives from two parts of the federal Medicaid statutes: 42 USC 1396a and 42 USC 1396p.

See BEM 401 at 17-18. However, additional rules applicable only to institutionalized

spouses are described in 42 USC 1396r-5. These additional rules serve as a starting point

for evaluating an institutionalized spouse’s eligibility for Medicaid benefits.

                                    1. 42 USC 1396r-5

       When determining an institutionalized spouse’s eligibility for Medicaid benefits, a

computation of the couple’s total joint resources is taken “as of the beginning of the first

continuous period of institutionalization,” which may or may not be the same month in

which one applies for benefits. 42 USC 1396r-5(c)(1)(A). The stated purpose of this first

computation is to determine the amount of the “spousal share” allocated to the community

spouse. 42 USC 1396r-5(c)(1)(A)(ii). The couple’s resources are divided into those that

are countable and those that are exempt.12 One-half of the total value of their countable

resources “to the extent either the institutionalized spouse or the community spouse has an

ownership interest” is considered a spousal share. Id.

       “The spousal share allocated to the community spouse qualifies as the [community

spouse resource allowance or] CSRA, subject to a ceiling . . . indexed for inflation” by




12
  While 42 USC 1396r-5 does not use the terms “countable” and “exempt,” it provides
that the term “resources” does not include those things excluded by 42 USC 1382b(a) or
(d). See 42 USC 1396r-5(c)(5). Items excluded under those sections include the couple’s
home, 42 USC 1382b(a)(1); household goods and personal effects, 42 USC
1382b(a)(2)(A); and funds set aside for burial expenses, 42 USC 1382b(d).


                                             15
Congress. Blumer, 534 U.S. at 482. The CSRA is the monetary value of assets that may be

retained by or transferred to the community spouse without those resources being counted

against the institutionalized spouse for his or her initial eligibility determination. See 42

USC 1396r-5(c)(2)(B) and (f); Blumer, 534 U.S. at 482-483. Available resources in excess

of the CSRA will generally disqualify an institutionalized spouse from receiving Medicaid

benefits unless they are spent down prior to filing an application. 42 USC 1396r-5(c)(2);

Blumer, 534 U.S. at 482-483.

        Once the amount of the CSRA is determined, a second calculation is required to

determine the resources available to the institutionalized spouse for the purpose of

determining the institutionalized spouse’s initial Medicaid eligibility. 42 USC 1396r-

5(c)(2). This calculation is based on the resources available to the institutionalized spouse

on the day that the institutionalized spouse submits his or her application for Medicaid

benefits. “In determining the resources of an institutionalized spouse at the time of

application for benefits . . . , all the resources held by either the institutionalized spouse,

community spouse, or both, shall be considered to be available to the institutionalized

spouse” to the extent that they exceed the CSRA. 42 USC 1396r-5(c)(2)(A) and (B)

(emphasis added). “[A]fter the month in which an institutionalized spouse is determined

to be eligible for benefits . . . , no resources of the community spouse shall be deemed

available to the institutionalized spouse.” 42 USC 1396r-5(c)(4). While the MCCA

contains provisions governing the treatment of income paid from a trust, see 42 USC 1396r-

5(b)(2)(B),13 its general resource allocation provisions are silent with regard to the


13
     Any income payable solely to a community spouse from a trust is considered to be


                                              16
treatment of assets or resources held by a trust. The MCCA also does not provide a

definition for the term “resources,” but the term does not include those things excluded by

42 USC 1382b(a) or (d). See 42 USC 1396r-5(c)(5).

       We are asked to consider whether the principal of an irrevocable trust, created using

assets of both spouses but which may distribute payments only to or for the benefit of the

community spouse, is a countable asset for the purpose of the institutionalized spouse’s

initial eligibility determination. Stated differently, is the principal of the irrevocable trust

a “resource[] held by either the institutionalized spouse, community spouse, or both,” such

that it is considered “available to the institutionalized spouse”? 42 USC 1396r-5(c)(2)(A).

       Assuming without deciding that the principal of an irrevocable trust constitutes a

resource as that term is used in 42 USC 1396r-5, such a resource is not “held by” the

institutionalized or community spouse.14 The property that makes up the principal of a

trust is not owned by or otherwise directly available to the beneficiary. Instead, the trustee

holds title to the property that constitutes the principal of a trust and holds it in trust for the

beneficiary. See MCL 700.7401; Equitable Trust Co v Milton Realty Co, 261 Mich. 571,



income available only to that community spouse. 42 USC 1396r-5(b)(2)(B)(ii) (stating
that if income is paid solely to the institutionalized spouse or the community spouse, “the
income shall be considered available only to that respective spouse[.]”). Generally, the
MCCA preserves a community spouse’s income for that spouse so as to avoid affecting the
institutionalized spouse’s eligibility for Medicaid. See Blumer, 534 U.S. at 480-481.
14
  While “held” is undefined in the statute, Merriam-Webster’s Collegiate Dictionary (11th
ed) relevantly defines “hold” as “to have possession or ownership of or have at one’s
disposal[.]” “When a word or phrase is not defined by the statute in question, it is
appropriate to consult dictionary definitions to determine [its] plain and ordinary
meaning . . . .” People v Rea, 500 Mich. 422, 428; 902 NW2d 362 (2017).



                                                17
577; 246 N.W. 500 (1933) (holding that “[t]o create a trust, there must be an assignment of

designated property to a trustee with the intention of passing title thereto, to hold for the

benefit of others”).15 The trust beneficiary, on the other hand, holds a right to “enforce the

performance of the trust in equity.” MCL 555.16. See also Union Guardian Trust Co v

Nichols, 311 Mich. 107; 18 NW2d 383 (1945). Unless the beneficiary is also a trustee, the

beneficiary does not own the property forming the principal of the irrevocable trust. If

either spouse retained possession and use of trust property, then the question might be

closer, but that question is not raised here. In summary, the principal of an irrevocable

trust generally will not be a resource available to either spouse according to 42 USC 1396r-

5(c), because such property is not held by either spouse. The principal of an irrevocable

trust may, however, be made legally available to an institutionalized spouse by way of the

Medicaid trust rules contained in 42 USC 1396p(d).

                 2. 42 USC 1396p(d): THE MEDICAID TRUST RULES

       The first two paragraphs of the Medicaid trust rules describe to whom the rules

apply and how to determine whether that person created a trust. Paragraph (1) of the

Medicaid trust rules begins by stating, “For purposes of determining an individual’s

eligibility for, or amount of, benefits under a State plan under this subchapter, subject to

paragraph (4), the rules specified in paragraph (3) shall apply to a trust established by such




15
   Black’s Law Dictionary similarly defines a “trustee” as “[s]omeone who stands in a
fiduciary or confidential relation to another; esp., one who, having legal title to property,
holds it in trust for the benefit of another and owes a fiduciary duty to that beneficiary.”
Black’s Law Dictionary (10th ed).



                                             18
individual.”16 42 USC 1396p(d)(1). While, generally speaking, an “individual” is “a

particular being or thing,” i.e., “a single human being,” Merriam-Webster’s Collegiate

Dictionary (11th ed), the context of a term’s usage in a statute affects its meaning, see

South Dearborn, 502 Mich. at 361. Here, the context in which “an individual” is used limits

the scope of possible human beings to which 42 USC 1396p(d)(1) refers.

       Paragraph (1) provides that Subsection (d) applies to determining “an individual’s

eligibility for, or amount of, benefits . . . .” 42 USC 1396p(d)(1). Medicaid benefits are

granted only to those who apply for them and who also meet the eligibility requirements.

Thus, if an eligibility determination is being made, then the “individual” referred to in

Paragraph (1) must be an applicant for Medicaid; similarly, language directing the reader’s

attention to the amount of benefits provided indicates that the “individual” is either an

applicant for or a current recipient of Medicaid benefits. It follows that “an individual” in

42 USC 1396p(d)(1) is a person applying for Medicaid benefits or a person who has been

approved for a yet-to-be-determined amount of benefits. Applied to the context of this

appeal, the individual referred to here is the institutionalized spouse, who is the Medicaid

applicant. The plain language of 42 USC 1396p(d)(1) thus provides that, to determine an

institutionalized spouse’s eligibility for Medicaid benefits, the rules outlined in 42 USC

1396p(d)(3) govern trusts established by the institutionalized spouse.




16
   Paragraph (4) provides special rules for the treatment of three types of trusts that are not
at issue in this appeal. See 42 USC 1396p(d)(4).



                                              19
         Paragraph (2) of the same subsection provides the criteria for determining whether

“an individual” has established a trust. 42 USC 1396p(d)(2). For the purposes of

Subsection (d), “an individual” has

         established a trust if assets[17] of the individual were used to form all or part
         of the corpus of the trust and if any of the following individuals established
         such trust other than by will:



17
     42 USC 1396p(h) provides the following definition of “assets”:

                (1) The term “assets”, with respect to an individual, includes all
         income and resources of the individual and of the individual’s spouse,
         including any income or resources which the individual or such individual’s
         spouse is entitled to but does not receive because of action—

                (A) by the individual or such individual’s spouse,

                (B) by a person, including a court or administrative body, with legal
         authority to act in place of or on behalf of the individual or such individual’s
         spouse, or

                (C) by any person, including any court or administrative body, acting
         at the direction or upon the request of the individual or such individual’s
         spouse.

The Court of Appeals cited this definition for the proposition that “Congress has clearly
indicated that an institutionalized individual’s assets include not only those that he or she
has, but also those that his or her spouse has, 42 USC 1396p(h)(1), and that remains true
even when those assets are placed into a trust by the spouse, 42 USC 1396d(d)(2)(A)(i)
and (ii).” Hegadorn v Dep’t of Human Servs Dir, 320 Mich. App. 549, 569; 904 NW2d 904
(2017). This statement is partially correct.

       Generally speaking, marital assets are considered jointly and, before the trusts were
formed, income and resources belonging to the community spouse would be considered
assets of the institutionalized spouse. However, once resources are moved into an
irrevocable trust, they cease being assets owned or held by either spouse and become assets
owned and held by the trust or trustee. Moreover, transferring one’s income and property
to one’s spouse or directly into a trust is not an “action . . . by the individual or such
individual’s spouse” that deprives either spouse of “resources which the individual or such


                                                20
              (i) The individual.

              (ii) The individual’s spouse.

              (iii) A person, including any court or administrative body, with legal
       authority to act in place of or on behalf of the individual or the individual’s
       spouse.

              (iv) A person, including any court or administrative body, acting at
       the direction or upon the request of the individual or the individual’s spouse.
       [42 USC 1396p(d)(2)(A).]

Therefore, when a community spouse creates a trust, other than by will, using assets of his

or her institutionalized spouse, that action is legally attributed to the institutionalized

spouse for the purposes of the institutionalized spouse’s Medicaid eligibility determination.

       Deciding that an institutionalized spouse is an individual who has established a trust

does not, however, end the inquiry. Paragraph (2) only describes the conditions for when

a Medicaid applicant is deemed to have established a trust. The rules described in

Paragraph (3) govern whether the assets held by such a trust are available to the Medicaid

applicant and thus countable for his or her initial eligibility determination.




individual’s spouse is entitled to . . . .” 42 USC 1396p(h)(1). Resources that one presently
has both title to and possession of are not resources that one is entitled to in the future, and
transferring away such resources does not trigger 42 USC 1396p(h)(1). This is consistent
with CMS’s interpretation of the definition of “asset,” see CMS, State Medicaid Manual,
§ 3257(B)(3) (rev 64), which lists among the examples of actions that trigger the asset rule:
(a) waiving the right to payment of pension income, (b) waiving a right to receive an
inheritance, (c) rejecting or refusing to accept injury settlements, and (d) diverting tort
settlements. Each example presents a situation in which someone has a legal right to
receive income or property in the future, but that right is never realized because of some
affirmative action. Such conditions do not exist here.


                                              21
           3. 42 USC 1396p(d)(3)(B): THE ANY-CIRCUMSTANCES RULE

       Once it is determined that a Medicaid applicant has established a trust, the question

becomes whether assets held by the trust are available to the applicant. The trust rules in

42 USC 1396p(d)(3) treat revocable trusts and irrevocable trusts differently. Generally,

the principal of a revocable trust is always considered an asset available to the Medicaid

applicant who formed the trust. See 42 USC 1396p(d)(3). This is unsurprising, as a trustor

can typically dissolve a revocable trust and reclaim title and possession of those things held

by the trust.

       The rules for irrevocable trusts are more intricate. Notably, the rules do not assume

that assets placed in an irrevocable trust are available to the Medicaid applicant. Instead,

when assessing an irrevocable trust, the “any-circumstances rule” applies:

              (i) if there are any circumstances under which payment from the trust
       could be made to or for the benefit of the individual, the portion of the corpus
       from which, or the income on the corpus from which, payment to the
       individual could be made shall be considered resources available to the
       individual, and payments from that portion of the corpus or income—

               (I) to or for the benefit of the individual, shall be considered income
       of the individual, and

              (II) for any other purpose, shall be considered a transfer of assets by
       the individual subject to subsection (c); and

               (ii) any portion of the trust from which, or any income on the corpus
       from which, no payment could under any circumstances be made to the
       individual shall be considered, as of the date of establishment of the trust (or,
       if later, the date on which payment to the individual was foreclosed) to be
       assets disposed by the individual for purposes of subsection (c), and the value
       of the trust shall be determined for purposes of such subsection by including
       the amount of any payments made from such portion of the trust after such
       date. [42 USC 1396p(d)(3)(B) (emphasis added).]




                                              22
       Focusing on the statutory language, “any” is undefined within the statute itself, but

is commonly defined as “one or some indiscriminately of whatever kind” or “one, some,

or all indiscriminately of whatever quantity.” Merriam-Webster’s Collegiate Dictionary

(11th ed). Thus, the use of the term “any circumstances” demonstrates that we are to

consider not only obvious circumstances, but also those that are hypothetical or even

unlikely. However, the rule also includes key limitations. The rule instructs us to consider

only possible “payments from the trust,” indicating that there must be a nexus between the

trust and the recipient or beneficiary of the payment. We are next told that only those

payments that could be made “to or for the benefit of the individual” fall within the rule.

If there are circumstances under which payments from the trust can be made to or for the

benefit of the individual, then the portion of the principal of the trust from which such

payments would come is deemed available to the individual, and thus countable for

determining the individual’s eligibility for Medicaid benefits. If no such circumstances

exist, then the portion of the principal derived from the applicant’s assets is not a countable

asset for the applicant’s eligibility determination. See 42 USC 1396p(c).18

       Correctly applying the any-circumstances rule requires understanding to whom “the

individual” refers in 42 USC 1396p(d)(3)(B). The Department urges us to read “the

individual” as referring to anyone whose resources must be evaluated in assessing a

Medicaid application, without regard to whether that person is the Medicaid applicant or



18
  If assets held by a trust are not assets available to the Medicaid applicant, then those trust
assets are treated as assets transferred by the applicant, which may subject the applicant to
divestment penalties. See 42 USC 1396p(c). As the Department has stated, divestment
penalties are not at issue in this appeal. See Appellee’s Brief, p 14.


                                              23
the applicant’s spouse. Applied here, the Department reads “the individual” as referring to

the person applying for Medicaid benefits (the institutionalized spouse), the community

spouse, or both. This was also the meaning adopted by the Court of Appeals. However,

we conclude that this interpretation suffers from several critical flaws.

         As already discussed, the context in which a statutory term is used affects its

meaning. See South Dearborn, 502 Mich. at 361. As with Paragraphs (1) and (2) of 42

USC 1396p(d), the context in which “the individual” is used limits the scope of possible

human beings to which 42 USC 1396p(d)(3)(B) refers. The first limitation is the use of

the definite article “the” preceding “individual.” This suggests that “the individual”

referred to in 42 USC 1396p(d)(3)(B)(i) is a single person, as opposed to an open class of

all people. See Massey v Mandell, 462 Mich. 375, 382 n 5, 614 NW2d 70 (2000) (“ ‘The’

and ‘a’ have different meanings. ‘The’ is defined as ‘definite article. 1. (used, [especially]

before a noun, with a specifying or particularizing effect, as opposed to the indefinite or

generalizing force of the indefinite article a or an) . . . .’ Random House Webster’s College

Dictionary, p 1382.”).

         Additionally, Paragraph (1) of Subsection (d) begins by stating, “[f]or purposes of

determining an individual’s eligibility for, or amount of,” Medicaid benefits, “the rules

specified in paragraph (3) shall apply to a trust established by such individual.” 42 USC

1396p(d)(1) (emphasis added). As discussed in Part III(B)(2) of this opinion, Paragraph

(1) uses “an individual” to refer to a person applying for Medicaid benefits or a person who

qualifies for benefits, but the amount of those benefits must be determined.19 Paragraph


19
     The State Medicaid Manual generally uses the term “individual” in the same manner:


                                             24
(1) then states that Paragraph (3) applies to a trust established by that applicant or recipient.

Thus, while “an individual” in Paragraph (1) can be read as referring to a potential class of

persons, when “such individual” establishes a trust, that class is reduced to a single person

for the purposes of Paragraph (3). Paragraph (2) of Subsection (d) also refers to “an

individual” when describing whether such individual established a trust, and it contrasts

that term with “the individual’s spouse.” 42 USC 1396p(d)(2)(A)(i) and (ii).

       Reading these provisions together, it follows that when Paragraph (3) refers to “the

individual,” it is referring to the same individual whose eligibility for, or amount of,

benefits is being determined and who has established a trust under Paragraph (2): the

applicant for or recipient of Medicaid benefits. When considering the eligibility of an

institutionalized spouse for Medicaid benefits, “the individual” must be read as referring

to the institutionalized spouse to the exclusion of the community spouse, who, by

definition, is not applying for or receiving Medicaid benefits.20

       We find further support for this reading by reference to markedly different language

in the rules governing trusts under the SSI program. See 42 USC 1382b(e)(2) and (3). The

SSI program contains a nearly identical any-circumstances rule with one key difference: it



“Individuals to Whom Trust Provisions Apply.--This section applies to any individual who
establishes a trust and who is an applicant for or recipient of Medicaid.” CMS, State
Medicaid Manual, § 3259.3 (rev 64), p 3-3-109.26.
20
   According to CMS, there may be an exception to this rule when the community spouse
is acting on the applicant’s behalf. See CMS, State Medicaid Manual, § 3259.6(D), p 3-3-
109.29 (“Payments are considered to be made to the individual when any amount from the
trust . . . is paid directly to the individual or to someone acting on his/her behalf, e.g., a
guardian or legal representative.”) (emphasis added). However, we need not reach this
issue today.


                                               25
explicitly differentiates between the individual and the individual’s spouse. See 42 USC

1382b(e)(3)(B) (“[I]f there are any circumstances under which payment from the trust

could be made to or for the benefit of the individual (or of the individual’s spouse) . . . .”)

(emphasis added). “Where Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is generally presumed that

Congress acts intentionally and purposely in the disparate inclusion or exclusion.” Russello

v United States, 464 U.S. 16, 23; 104 S. Ct. 296; 78 L. Ed. 2d 17 (1983) (quotation marks and

citation omitted). See also Farrington v Total Petroleum, Inc, 442 Mich. 201, 210; 501

NW2d 76 (1993) (“Courts cannot assume that the Legislature inadvertently omitted from

one statute the language that it placed in another statute, and then, on the basis of that

assumption, apply what is not there.”). When Congress intended a provision of the

Medicaid or SSI statutes to apply to both the applicant and the applicant’s spouse, it has

stated so expressly. Moreover, the Medicaid trust rules in 42 USC 1396p(d) were added

by OBRA 93, six years before Congress added the SSI trust rules in 42 USC 1382b(e) with

the Foster Care Independence Act of 1999, PL 106-169; 113 Stat 1822. Had Congress

intended the two rules to operate identically, as the Department suggests, then Congress

likely would have used identical language in both 42 USC 1396p(d)(3)(B) and 42 USC

1382b(e)(3)(B).21



21
  The Department further argues that BEM 401 requires evaluating a Medicaid applicant’s
resources under both the Medicaid and the SSI any-circumstances rules. We find no legal
support for this proposition. First, as already discussed, BEM 401 cites 42 USC 1396a and
42 USC 1396p as the legal basis for the rule, not 42 USC 1382b(e). Second, Michigan’s
state Medicaid plan states that the Department “complies with the provisions of section
1917d of the [Social Security] Act, as amended by OBRA 93, with regard to trusts.”


                                              26
       Reading “the individual” in this manner and in the context of this appeal, 42 USC

1396p(d)(3)(B) refers only to an institutionalized spouse and not a community spouse. As

BEM 401 is based primarily on 42 USC 1396p(d)(3)(B) and incorporates the any-

circumstances rule into Michigan’s Medicaid policies, this same restriction applies to BEM

401, despite the use of the term “person” in place of “individual.” The any-circumstances

rule, therefore, makes assets held by an irrevocable trust available to an institutionalized

spouse if there are any circumstances, whether likely or hypothetical, under which the trust

could make a payment to or for the benefit of the institutionalized spouse. If an irrevocable

trust can make payments only to the community spouse, then those payments will satisfy

the any-circumstances rule only if there is evidence that the payments could be for the

benefit of the institutionalized spouse.22 If application of 42 USC 1396p(d)(3)(B) makes


Michigan Department of Health and Human Services, State Plan Under Title XIX of the
Social Security Act Medical Assistance Program, Attachment 2.6A, p 26 (effective July 1,
1996). Section 1917d is codified at 42 USC 1396p(d), not 42 USC 1382b(e). Third, the
Department’s argument is foreclosed by 42 USC 1396a(a)(10)(G), which instructs a state
to “disregard the provisions of subsections (c) and (e) of section [42 USC] 1382b” when it
applies the “eligibility criteria of the [SSI] program under subchapter XVI for purposes of
determining eligibility for medical assistance under the State plan of an individual who is
not receiving [SSI] . . . .” Congress added 42 USC 1396a(a)(10)(G) and the SSI trust rules
with the enactment of the Foster Care Independence Act. Plaintiffs here are medically
needy applicants who are not receiving SSI; therefore, 42 USC 1382b(c) and (e) do not
apply to evaluating their eligibility for Medicaid benefits.
22
   The Supreme Judicial Court of Massachusetts interprets the any-circumstances rule, 42
USC 1396p(d)(3)(B)(i), in the same manner. See Daley v Secretary of Executive Office of
Health & Human Servs, 477 Mass 188, 193; 74 NE3d 1269 (2017) (“The effect of the [any-
circumstances] test is that if the trustee is afforded even a ‘peppercorn of discretion’ to
make payment of principal to the applicant, or if the trust allows such payment based on
certain conditions, then the entire amount that the applicant could receive under ‘any state
of affairs’ is the amount counted for Medicaid eligibility.”).



                                             27
assets held by an irrevocable trust available to an institutionalized spouse, then the value

of such assets is countable for the purposes of 42 USC 1396r-5(c).

         There is no inconsistency created by our reading of 42 USC 1396r-5 and 42 USC

1396p(d), and therefore the preemptive provision of 42 USC 1396r-5(a)(1) does not

apply.23 As discussed before, the general resource-allocation rules of 42 USC 1396r-5(c),

on their own, do not treat assets held by a trust as a resource available to either spouse. If

a resource is not available to either spouse, then it is not a countable asset for the purpose

of an institutionalized spouse’s initial eligibility determination. See 42 USC 1396r-5(c)(2).

The specific provisions governing the treatment of trusts in 42 USC 1396p(d) make the

vast majority of assets held by a trust created by an institutionalized spouse available to

that spouse by operation of law, while leaving open the possibility that some such assets

will remain legally unavailable. The general provisions of 42 USC 1396r-5 can therefore

be read in harmony with the specific provisions of 42 USC 1396p(d), and no inconsistency

exists. See People v Calloway, 500 Mich. 180, 185-186; 895 NW2d 165 (2017) (“[W]hen

a statute contains a general provision and a specific provision, the specific provision

controls.”); People v Mazur, 497 Mich. 302, 313; 872 NW2d 201 (2015) (“Under the [in

pari materia] doctrine, statutes that relate to the same subject or that share a common

purpose should, if possible, be read together to create a harmonious body of law.”).


23
     42 USC 1396r-5(a)(1) states:

                 In determining the eligibility for medical assistance of an
         institutionalized spouse (as defined in subsection (h)(1)), the provisions of
         this section supersede any other provision of this subchapter (including
         sections 1396a(a)(17) and 1396a(f) of this title) which is inconsistent with
         them.


                                              28
       In summary, the principal of an irrevocable trust formed solely for the benefit of a

community spouse is not per se a “resource available” to an institutionalized spouse under

42 USC 1396r-5(c)(2) for the purpose of determining an institutionalized spouse’s

eligibility for Medicaid benefits. Assets making up the principal of such a trust are not

automatically considered countable assets for Medicaid eligibility determinations.

However, the principal of an irrevocable trust may become a resource available to an

institutionalized spouse, and thus a countable asset, if the following conditions are met: (1)

assets of the institutionalized spouse are used to form the principal of the trust, 42 USC

1396p(d)(2)(A); (2) the institutionalized spouse, his or her spouse, or one of the other

entities listed under 42 USC 1396p(d)(2)(A)(i) through (iv) established the trust using a

means other than a will; and (3) there are “any circumstances under which payment from

the trust could be made to or for the benefit of” the institutionalized spouse, 42 USC

1396p(d)(3)(B)(i).

                                  IV. APPLICATION

       To determine whether the SBO trusts at issue allow for a payment to be made “to or

for the benefit of” the institutionalized spouses, we must look to the language of the trust

documents themselves. 42 USC 1396p(d)(3)(B); BEM 401 at 10. If the principal of each

SBO trust at issue is rightly considered to be a countable asset, the Department properly

denied plaintiffs’ applications. However, if the Department has deemed, as countable

assets, property that the federal statutes do not consider available to plaintiffs, then the

Department’s decisions are contrary to law.




                                              29
       It is undisputed that each plaintiff is an individual whose eligibility for Medicaid

benefits is being determined under 42 USC 1396p(d)(1). It is also undisputed that, in each

case, assets of the institutionalized spouse were used to establish the SBO trusts.

Accordingly, the institutionalized spouses in these cases are individuals who have

established a trust pursuant to 42 USC 1396p(d)(2). The SBO trusts at issue are irrevocable

trusts, meaning the principal of each trust is not automatically rendered available to the

institutionalized spouse. 42 USC 1396p(d)(3)(A) and (B). Furthermore, the property and

income that make up the principal of the SBO trusts at issue are not held by the

institutionalized spouses or the community spouses. Rather, title to the property that is

now the principal of each trust was transferred to the trust or trustee, and the money that

forms part of the principal was moved into bank accounts controlled by the trustee. There

also has been no suggestion that the community spouses retain possession of the tangible

property that forms the principals of the trusts. Therefore, the principals of the SBO trusts

are not automatically considered resources available to any of the spouses under 42 USC

1396r-5(c). Accordingly, the principal of each SBO trust can be considered a resource

available to the institutionalized spouse, and thus a countable asset, only if made so by

operation of the any-circumstances rule in 42 USC 1396p(d)(3)(B).

       As the Court of Appeals correctly noted, each of the SBO trusts at issue instructs

the trustee to “use up” or deplete the entirety of the principal during the community

spouse’s lifetime. All three SBO trusts also include language instructing the trustees to

distribute the assets “on a[n] actuarially sound basis,” which means that the “spending must

be at a rate that will use up all the resources during the person’s lifetime.” BEM 405 (July

1, 2014), p 12. However, the Court of Appeals erroneously concluded that, because the


                                             30
community spouses could be paid by the trusts, this automatically created a “ ‘condition

under which the principal could be paid to or on behalf of the person from an irrevocable

trust,’ ” meaning that “the assets in each trust were properly determined to be countable

assets by the Department. BEM 401 at 12.” Hegadorn v Dep’t of Human Servs Dir, 320
Mich. App. 549, 563-564; 904 NW2d 904 (2017). The Court of Appeals read the word

“person” in BEM 401 as referring to both the applicants and their spouses in all

circumstances. As already discussed, the rule in BEM 401 is derived from 42 USC 1396a

and the any-circumstances rule in 42 USC 1396p(d)(3)(B). The any-circumstances rule

makes assets in an irrevocable trust available to a Medicaid applicant only if there are

circumstances under which “a payment from the trust” could be made “to or for the benefit

of” the applicant. 42 USC 1396p(d)(3)(B). The Department’s contrary interpretation and

application of BEM 401, which incorporates the federal any-circumstances rule into

Michigan’s Medicaid policies, is not entitled to respectful consideration because it is

foreclosed by the text of 42 USC 1396p(d)(3)(B). See Rovas, 482 Mich. at 108.

       In determining whether payments can be made from a trust to an individual or for

the individual’s benefit, CMS instructs the Department to “take into account any

restrictions on payments, such as use restrictions, exculpatory clauses, or limits on trustee

discretion that may be included in the trust.” CMS, State Medicaid Manual, § 3259.6(E)

(rev 64), p 3-3-109.30.     The SBO trusts at issue all contain language stating that

distributions or payments from the trust may only be made to or for the benefit of the

respective community spouse and that the trust resources may be used only for the




                                             31
community spouse’s benefit.24 The ALJs and the Court of Appeals recognized this but

erred by concluding that payments to or for the benefit of the community spouses were

available to the institutionalized spouses.        Because the community spouses are not

themselves applying for or receiving Medicaid benefits, they are not “the individual”

referred to in 42 USC 1396p(d)(3)(B).25 Thus, the Court of Appeals erred by holding that

the possibility of a distribution from each SBO trust to each community spouse

automatically made the assets held by each SBO trust countable assets for the purposes of



24
   See Lollar Trust, § 2.2 (“Trustee shall from time to time during the fiscal year pay or
distribute to me, or for my sole benefit, during my lifetime . . . part or all of the net income
and principal . . . . During my lifetime, no Resources of the Trust can be used for anyone
other than me, except for Trustee fees.”); Hegadorn Trust, § 2.2 (“Trustee shall from time
to time during the fiscal year pay or distribute to me, or for my sole benefit, during my
lifetime . . . part or all of the net income and principal . . . . During my lifetime, no
Resources of the Trust can be used for anyone other than me.”); Ford Trust, § 2.2 (“Trustee
shall from time to time during the fiscal year pay or distribute to me, or for my sole benefit,
during my lifetime . . . part of the net income and principal . . . . During my lifetime, no
Resources of the Trust may be used for anyone other than me, except for Trustee Fees.”).
25
   We note that CMS has advised that “the individual” might sometimes include an
applicant’s spouse when that spouse is acting on behalf of the applicant. See CMS, State
Medicaid Manual, § 3257(B)(1), p 3-3-109 (“As used in this instruction, the term
‘individual’ includes the individual himself or herself, as well as . . . [t]he individual’s
spouse, where the spouse is acting in the place of or on behalf of the individual[.]”)
(emphasis added); § 3259.6(D), p 3-3-109.29 (“Payments are considered to be made to the
individual when any amount from the trust . . . is paid directly to the individual or to
someone acting on his/her behalf, e.g., a guardian or legal representative.”) (emphasis
added). There are documents in the administrative record indicating that Mr. Hegadorn
was made the legal guardian of his wife prior to creating the Hegadorn Trust and that Mrs.
Lollar granted to her husband a durable power of attorney prior to the creation of the Lollar
Trust. ALJ Lain made no findings of fact or conclusions of law with regard to these legal
instruments, and the Department has not argued that these documents should affect our
analysis. Accordingly, we decline to address whether these legal instruments affect
plaintiffs’ eligibility for benefits at this time.



                                              32
the respective institutionalized spouses’ initial eligibility determination.26 Accordingly, we

reverse the Court of Appeals judgment because it was premised on an incorrect reading of

the controlling statutes and thus was contrary to law. It follows that the ALJs’ decisions

are also contrary to law and cannot stand, given that they all suffer from the same faulty

reasoning employed by the Court of Appeals. See MCL 24.306(1)(a) and (f).

       The question now becomes what relief should be granted. The APA gives this Court

some discretion in crafting relief that is appropriate to each case arising from an

administrative appeal. See MCL 24.306(2) (“The court, as appropriate, may affirm, reverse

or modify the decision or order or remand the case for further proceedings.”). The sheer

complexity of the Medicaid program and the Department’s legitimate concerns about

potential abuse are paramount considerations in determining what relief is warranted. We

further note that, given the reasoning employed in resolving the administrative appeals, the

ALJs may have forgone consideration of alternative avenues of legal analysis. In light of

these concerns, we decline to order that the Department approve plaintiffs’ Medicaid

applications at this time. Instead, we vacate the final administrative hearing decision in



26
  We acknowledge that our decision on this issue is at odds with the opinion of the United
States Court of Appeals for the Third Circuit in Johnson v Guhl, 357 F3d 403, 408-409
(CA 3, 2004) (holding that 42 USC 1396p(d)(3)(B)(i) is satisfied if “[o]nce the community
spouse receives these payments, there is nothing preventing her or him from sharing them
with the institutionalized spouse as well.”). While the Third Circuit appears to agree that
“the individual” refers to an applicant for or recipient of Medicaid benefits, its conclusory
analysis disregards the statutory language requiring that the payment be a “payment from
the trust” that “could be made to or for the benefit of the individual.” 42 USC
1396p(d)(3)(B)(i) (emphasis added). The Third Circuit’s broad language also effectively
reads away any difference in the language used in the § 1396p(d)(3) any-circumstances
rule and the § 1382b(e) any-circumstances rule.


                                             33
each case and remand each case to the appropriate administrative tribunal for the proper

application of the any-circumstances test. If the ALJs determine that circumstances exist

under which payments from the trusts could be made to or for the benefit of the

institutionalized spouse, then the ALJs should explain this rationale and affirm the

Department’s decision. However, if no such circumstances exist, the ALJs should reverse

the Department’s decisions and order that the Medicaid applications be approved.

                                  V. CONCLUSION

       Neither 42 USC 1396r-5 nor 42 USC 1396p(d) automatically makes marital assets

placed in an irrevocable trust for the sole benefit of a community spouse countable assets

for the purpose of an institutionalized spouse’s initial eligibility determination. Rather,

such assets become countable only if circumstances exist under which the trust could make

a payment to or for the benefit of the institutionalized spouse. Accordingly, we reverse the

judgment of the Court of Appeals.

       Because the ALJs’ decisions were largely grounded in the same flawed legal

reasoning that was employed by the Court of Appeals, we vacate the final hearing decision

of the ALJ in each case. We remand all three cases for any additional administrative

proceedings necessary to evaluate the legal validity of the Department’s decision to deny

each plaintiff’s Medicaid application. See MCL 24.306(2). We do not retain jurisdiction.


                                                        Richard H. Bernstein
                                                        Bridget M. McCormack
                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        David F. Viviano
                                                        Elizabeth T. Clement



                                            34
                         STATE OF MICHIGAN

                                   SUPREME COURT


RALPH D. HEGADORN, Personal
Representative of the Estate of MARY
HEGADORN,

            Plaintiff-Appellant,

v                                                  No. 156132

DEPARTMENT OF HUMAN SERVICES
DIRECTOR,

            Defendant-Appellee.



DEBORAH D. TRIM, Personal
Representative of the Estate of DOROTHY
LOLLAR,
             Plaintiff-Appellant,

v                                                  No. 156133

DEPARTMENT OF HUMAN SERVICES
DIRECTOR,
          Defendant-Appellee.



DENISE TINDLE, Personal Representative
of the ESTATE OF ROSELYN FORD,
            Plaintiff-Appellant,

v                                                  No. 156134

DEPARTMENT OF HEALTH AND
HUMAN SERVICES,
         Defendant-Appellee.
MCCORMACK, C.J. (concurring).
         The plaintiffs1 applied for Medicaid to help defray the costs of nursing-home

services. That’s what Medicaid is for, but eligibility for its financial assistance is means-

tested. To satisfy Medicaid’s income and resource limits while preserving their assets, the

plaintiffs each formed and funded an irrevocable “solely for the benefit of” (SBO) trust.

The critical feature of these SBO trusts is that during each plaintiff’s spouse’s lifetime,

distributions from the trusts could be made only to that spouse. I agree with the majority

that property held in these SBO trusts is not countable toward Medicaid’s resource limit

because “the individual” in 42 USC 1396p(d)(3)(B) refers to the Medicaid applicant.

         But I also believe that the plaintiffs’ transfer of assets into the trusts triggers

Medicaid’s divestment rules. This issue has not been presented here, for understandable

procedural reasons. I believe such a discussion is necessary, however, as a caution. If I

am correct, then the plaintiffs’ overall planning strategy would be undermined: although

they would be able to satisfy Medicaid’s threshold resource test, the plaintiffs would be

disqualified from receiving Medicaid benefits for a time period calculated by reference to

the value of the transferred assets. And because their strategy involves irrevocable trusts,

there is no way to unwind the transfer. In short, the majority opinion should not be

interpreted as permitting a married Medicaid applicant to shelter and preserve any amount

of wealth without restriction, and then immediately receive financial assistance as if she

did not have it.




1
    “The plaintiffs” refers to the original plaintiffs who began these proceedings.


                                                2
                            I. MEDICAID BACKGROUND

       The federal Medicaid Assistance Program (Medicaid), enacted as Title XIX of the

Social Security Act, 42 USC 1396 et seq. (the Medicaid Act or the Act), is a program

through which the federal government shares, along with participating states, the cost of

providing financial assistance for medical services to “families with dependent children

and [to] aged, blind, or disabled individuals, whose income and resources are insufficient

to meet the costs of necessary medical services . . . .” 42 USC 1396-1. State participation

in the program is optional. States that do participate, however, must comply with federal

law, including those provisions set forth in 42 USC 1396p regarding “liens, adjustments

and recoveries of medical assistance correctly paid[,] transfers of assets, and treatment of

certain trusts[.]” 42 USC 1396a(a)(18). In Michigan, the program is administered by the

Department of Health and Human Services (the Department), of which defendant is the

director. MCL 400.105; see note 5 of the majority opinion.

       To be eligible for Medicaid financial assistance for nursing-home services, each

plaintiff’s countable assets2 could not exceed $2,000. See Part III(B)(1) of the majority

opinion. The plaintiffs established these SBO trusts to reduce their countable assets to

satisfy this limit.




2
  The term “assets” encompasses both “resources” and “income.” 42 USC 1396p(h)(1).
While the parties use the term “countable assets” to refer to Medicaid’s nonincome
eligibility criteria, it should be understood that, for purposes of determining financial
eligibility, “resources” and “income” are evaluated differently. See 42 USC 1396r-5(b)
and (c) and Part I(A) of this opinion.


                                             3
                A. ELIGIBILITY FOR NURSING-HOME SERVICES

       For married applicants such as the plaintiffs, the eligibility rules for nursing-home

services begin with the “spousal impoverishment” provisions of the Medicaid Act. See 42

USC 1396r-5. Enacted by Congress in 1988, these provisions “permit a spouse living at

home (called the ‘community spouse’) to reserve certain income and assets to meet the

minimum monthly maintenance needs he or she will have when the other spouse (the

‘institutionalized spouse’[3]) is institutionalized, usually in a nursing home, and becomes

eligible for Medicaid.” Wis Dep’t of Health & Family Servs v Blumer, 534 U.S. 473, 478;

122 S. Ct. 962; 151 L. Ed. 2d 935 (2002).

       Congress achieved this in two ways. First is the treatment of income. For any

month in which the institutionalized spouse receives nursing-home services, the Medicaid

Act provides that “no income of the community spouse shall be deemed available to the

institutionalized spouse.” 42 USC 1396r-5(b)(1). “The community spouse’s income is

thus preserved for that spouse and does not affect the determination whether the

institutionalized spouse qualifies for Medicaid. In general, such income is also disregarded

in calculating the amount Medicaid will pay for the institutionalized spouse’s care after


3
  The term “institutionalized spouse” refers to “an individual who . . . is in a medical
institution or nursing facility . . . and . . . is married to a spouse who is not in a medical
institution or nursing facility[.]” 42 USC 1396r-5(h)(1). The “community spouse” is “the
spouse of an institutionalized spouse.” 42 USC 1396r-5(h)(2). Elsewhere, Congress has
used the term “institutionalized individual” to refer to “an individual who is an inpatient in
a nursing facility . . . .” 42 USC 1396p(h)(3). Congress, however, has not provided a
specific definition for the spouse of an “institutionalized individual,” presumably because
42 USC 1396p (unlike the spousal-impoverishment provisions) applies to Medicaid
applicants regardless of their marital status. More confusing yet, Congress in 42 USC
1396p uses undefined terms such as “an individual,” “the individual,” and “the individual’s
spouse.”


                                              4
eligibility is established.” Blumer, 534 U.S. at 480-481; see 42 USC 1396r-5(b)(2). The

spousal-impoverishment provisions also establish a “minimum monthly maintenance

needs allowance.” 42 USC 1396r-5(d)(3). Under 42 USC 1396r-5(d), if the community

spouse’s income is ever less than the allowance, the Act permits the institutionalized

spouse to reallocate her income (up to the amount of the shortfall) to the community spouse,

thereby resulting in Medicaid’s paying a greater portion of the institutionalized spouse’s

nursing-home expenses. Blumer, 534 U.S. at 481-482.

       The second way in which Congress protects a community spouse is through the

Act’s treatment of marital resources and the “community spouse resources allowance”

(CSRA). As the Court explained in Blumer:

       For purposes of establishing the institutionalized spouse’s Medicaid
       eligibility, a portion of the couple’s assets is reserved for the benefit of the
       community spouse. [42 USC 1396r-5(c)(2)]. To determine that reserved
       amount (the CSRA), the total of all of the couple’s resources (whether owned
       jointly or separately) is calculated as of the time the institutionalized spouse’s
       institutionalization commenced; half of that total is then allocated to each
       spouse (the “spousal share”). [42 USC 1396r-5(c)(1)(A)]. The spousal share
       allocated to the community spouse qualifies as the CSRA, subject to [a
       statutory maximum and minimum]. The CSRA is considered unavailable to
       the institutionalized spouse in the eligibility determination, but all resources
       above the CSRA (excluding a small sum set aside as a personal allowance
       for the institutionalized spouse, currently $2,000 . . . ) must be spent before
       eligibility can be achieved. [42 USC 1396r-5(c)(2)]. [Blumer, 534 U.S. at
       482-483.]

       Together, these rules “assur[e] that the community spouse has a sufficient—but not

excessive—amount of income and resources available.” Id. at 480 (citation and quotation

marks omitted).




                                               5
                         B. THE MEDICAID TRANSFER RULES

         To prevent an institutionalized individual from simply giving away her assets to

satisfy the Medicaid Act’s eligibility criteria, Congress implemented a divestment penalty.

This penalty is based on a look-back date—a set time before the individual’s application

for Medicaid benefits. 42 USC 1396p(c)(1)(B).4 If an institutionalized individual or her

spouse “disposes of assets for less than fair market value” at any point after the look-back

date, 42 USC 1396p(c)(1)(A), she is disqualified from receiving financial assistance for

nursing-home services for a length of time set by statutory formula, see 42 USC

1396p(c)(1)(D) and (E). That disqualification applies regardless of whether the individual

is otherwise eligible for or even receiving Medicaid financial assistance. See id. The

period of disqualification is determined by dividing the total uncompensated value of the

transferred assets by the average monthly cost of nursing-home services.             42 USC

1396p(c)(1)(E)(i).

         In plainer terms, if either spouse disposes of assets for less than fair market value

after the look-back date, the institutionalized spouse is disqualified from receiving financial

assistance for a period that approximates the uncompensated value of the transferred assets.

         But as with most rules, there are exceptions. There are certain “permissive” asset

transfers, set forth in 42 USC 1396p(c)(2), that will not trigger a penalty:

                (c) Taking into account certain transfers of assets

                                            * * *

                (2) An individual shall not be ineligible for medical assistance by
         reason of [42 USC 1396p(c)(1)] to the extent that—

4
    Here, 60 months before plaintiffs’ dates of application.


                                               6
                                              * * *

                (B) the assets—

                (i) were transferred to the individual’s spouse or to another for the sole
         benefit of the individual’s spouse,

                (ii) were transferred from the individual’s spouse to another for the
         sole benefit of the individual’s spouse,

                (iii) were transferred to, or to a trust (including a trust described in [42
         USC 1396p(d)(4)]) established solely for the benefit of, the individual’s child
         described in [42 USC 1396p(c)(2)(A)(ii)(II)5], or

                (iv) were transferred to a trust (including a trust described in [42 USC
         1396p(d)(4)]) established solely for the benefit of an individual under 65
         years of age who is disabled[.][6]

         The permissive transfers set forth at 42 USC 1396p(c)(2)(B)(i) and (ii) are important

here. They allow unlimited transfers between an institutionalized individual and her spouse

(that is, between the institutionalized spouse and the community spouse). This is sensible:

as discussed, the Medicaid Act’s resource rules require the Department to begin its initial

resource evaluation by computing “the total value of the resources to the extent either the

institutionalized spouse or the community spouse has an ownership interest . . . .” 42 USC

1396r-5(c)(1)(A)(i); see Blumer, 534 U.S. at 482-483.




5
    That is, a child who is under 21, blind, or disabled.
6
  Additionally, the Medicaid Act permits an individual to transfer his or her home without
incurring a penalty, so long as the transferee is the individual’s spouse or, under specific
conditions, close relatives. 42 USC 1396p(c)(2)(A). While the value of an individual’s
home is generally not included in the initial resource evaluation, a home is considered an
“asset” for purposes of the transfer rules. See 42 USC 1396p(c)(5); 42 USC 1382b(a)(1).
Thus, a transfer of the home after the look-back date will incur a divestment penalty, unless
the transfer is specifically permitted under 42 USC 1396p(c)(2)(A).


                                                 7
       Again, in plainer terms: there is no reason to penalize an interspousal transfer of

assets because resources belonging to both spouses are combined in determining an

applicant’s eligibility. Because spousal resources are accounted for in the Medicaid

eligibility process no matter which spouse holds them, there is no need to penalize a transfer

from one spouse to the other.

       In addition to interspousal transfers, the Medicaid Act does not penalize a transfer

from either spouse to a third party if the transfer is “for the sole benefit of” the Medicaid

applicant’s spouse (the community spouse). 42 USC 1396p(c)(2)(B)(i) and (ii). Unlike

interspousal transfers, however, this exception can have a much greater impact on

eligibility, because resources that are “held” by a third party might not be considered

countable assets for purposes of Medicaid’s financial eligibility determination. See 42

USC 1396r-5(c)(2)(A) (“In determining the resources of an institutionalized

individual . . . [,] except as provided in subparagraph (B) [concerning the CSRA], all the

resources held by either the institutionalized spouse, community spouse, or both, shall be

considered to be available to the institutionalized spouse . . . .”). This exemption is pivotal

to the plaintiffs’ Medicaid planning strategy; if the transfers of assets into the SBO trusts

are not “for the sole benefit of” the community spouse, then the transfers should incur a

divestment penalty.

       Congress also provided specific transfer rules for two categories of assets: the

purchase of an annuity and the purchase of a promissory note, loan, or mortgage. For

annuities, 42 USC 1396p(c)(1)(F) provides that “the purchase of an annuity shall be treated

as the disposal of an asset for less than fair market value”—that is, a penalized transfer—

“unless . . . (i) the State is named as the remainder beneficiary in the first position for at


                                              8
least the total amount of medical assistance paid on behalf of the institutionalized

individual under this subchapter; or (ii) the State is named as such a beneficiary in the

second position after the community spouse or minor or disabled child and is named in the

first position if such spouse or a representative of such child disposes of any such remainder

for less than fair market value.” This provision ensures that if a community-spouse

annuitant does not survive the annuity’s term, the state agency, rather than a third-party

beneficiary or heir (other than a minor or disabled child), will be paid the remaining annuity

payments up to the total amount of Medicaid assistance paid on behalf of the

institutionalized spouse. 7 See Hutcherson v Arizona Health Care Cost Containment Sys

Admin, 667 F3d 1066, 1070 (CA 9, 2012) (“We will give the plain meaning to the

unambiguous language in § 1396p(c)(1)(F)(i), which allows states to reach a deceased

community spouse’s annuity for costs incurred on behalf of an institutionalized spouse.”).

       Additionally, 42 USC 1396p(c)(1)(G) provides that an annuity “purchased by or on

behalf of an annuitant who has applied for medical assistance with respect to nursing

facility services” will be treated as an “asset” unless the annuity is purchased with proceeds

from certain retirement accounts or the annuity contract is irrevocable and nonassignable,


7
  Likewise, Congress has required a state payback provision to be included in any trust that
is exempt from the general trust rules. See 42 USC 1396p(d)(4). Thus, while certain
transfers of assets into exempt trusts are permitted penalty-free, see 42 USC
1396p(c)(2)(B)(iii) and (iv), those assets are still subject to a Medicaid payback. The only
nonpenalized transfer of assets not subject to Medicaid payback, other than transfers “for
the sole benefit of” the community spouse, are transfers directly to a blind or disabled child
and the transfer of a home under specific conditions. See 42 USC 1396p(c)(2)(B)(iii)
(incorporating the description of a blind or disabled child in 42 USC
1396p(c)(2)(A)(ii)(II)); 42 USC 1396p(c)(2)(A).



                                              9
the contract is actuarially sound, and the payments are equal during the term of the annuity.

The Department has interpreted these latter requirements (irrevocable and nonassignable,

actuarially sound, and providing for equal monthly payments) as applying to all annuities

purchased with countable resources; otherwise, the transfer is subject to penalty. See

Michigan Department of Health and Human Services, Bridges Eligibility Manual 401 (July

2014), p 5.8 The purchase of a community-spouse annuity that satisfies the requirements

of 42 USC 1396p(c)(1)(F) and (G)—a “qualified” community-spouse annuity—will not

trigger a divestment penalty, because the transfer is for “the sole benefit of” the community

spouse. 42 USC 1396p(c)(2)(B)(i) and (ii).

       For the purchase of a debt obligation, 42 USC 1396p(c)(1)(I) provides, for purposes

of the transfer rules, that “the term ‘assets’ includes funds used to purchase a promissory

note, loan, or mortgage,” unless the debt instrument: (i) has an actuarially sound repayment

term, (ii) is payable in equal installments, and (iii) does not allow for cancellation of the

balance upon the death of the lender. 42 USC 1396p(c)(1)(I)(i) through (iii). In plainer

terms, if the debt instrument does not satisfy these requirements, the transferred assets (the

assets used to purchase the note, loan, or mortgage) will be subject to a divestment penalty.

       While there is considerably less caselaw addressing 42 USC 1396p(c)(1)(I) than that

addressing annuities, when such transfers are challenged, courts have considered whether

the transaction is bona fide or an attempt to circumvent the Medicaid eligibility and transfer

rules. See Landy v Velez, 958 F Supp 2d 545, 554 (D NJ, 2013) (“To be bona fide, an


8
 The Medicaid Act also requires an applicant to disclose in her application any interest she
or her spouse has in an annuity, regardless of whether the annuity is countable as a resource.
See 42 USC 1396p(e).


                                             10
informal cash loan must (1) be enforceable under state law, (2) be in effect at the time of

the transaction, (3) contain an acknowledgement of an obligation to repay and (4) have a

plan for repayment (5) which is feasible in light of ‘the amount of the loan, the [borrower]’s

resources and income, and the [borrower]’s living expenses.’ ”), quoting Social Security

Administration, Program Operations Manual System, SI 01120.220(D)(1) through (5).

       These annuity and debt obligation rules were added by the Deficit Reduction Act of

2005, PL 109-171; 120 Stat 4 (the DRA). In enacting the DRA, Congress “sought to further

close loopholes in the Medicaid Act.” Hutcherson, 667 F3d at 1069. The DRA achieved

this by “restrict[ing] the use of annuities by Medicaid applicants in order to prevent

applicants from sheltering their assets in anticipation of Medicaid eligibility.” Carlini v

Velez, 947 F Supp 2d 482, 486 (D NJ, 2013); see also Morris v Oklahoma Dep’t of Human

Servs, 685 F3d 925, 935-938 (CA 10, 2012) (explaining how the conversion of spousal

resources into a stream of future payments for the community spouse exploits the Act’s

separate treatment of income postinstitutionalization). Such restrictions further Congress’s

interest in “preventing financially secure couples from obtaining Medicaid assistance.”

Blumer, 534 U.S. at 480.

       All these restrictions make little sense, however, if 42 USC 1396p(c) and (d) allow

married couples to immediately transfer unlimited assets to a community spouse, without

incurring any divestment penalty, simply by placing assets into an SBO trust.

                           C. MEDICAID’S TRUST RULES

       Section 1396p(d) provides a “comprehensive system of asset-counting rules for

determining who qualifies for Medicaid.” Lewis v Alexander, 685 F3d 325, 332 (CA 3,




                                             11
2012). Enacted by the Omnibus Budget Reconciliation Act (OBRA) of 1993, PL 103-66;

107 Stat 312, see Part III(A) of the majority opinion, the current trust rules responded to

“Medicaid’s original asset-counting rules, [under which] individuals could put large sums

of money in trust, thereby vesting legal title to those assets in the trust and reducing (on

paper) the amount of assets owned by the individual.” Lewis, 658 F3d at 332. “In the 1993

OBRA amendments, Congress established a general rule that trusts would be counted as

assets for the purpose of determining Medicaid eligibility.” Id. at 333.

       The majority has explained well the general rules for revocable and irrevocable

trusts. But one feature bears emphasis: Congress has specifically exempted three types of

trusts from those general trust rules. See 42 USC 1396p(d)(4)(A) through (C).9 Two of

these “(d)(4) trusts”—special-needs trusts and pooled trusts (42 USC 1396p(d)(4)(A) and

(C))—allow a disabled beneficiary to receive assets without disqualifying the beneficiary

for Medicaid assistance. The third, a qualified-income trust (42 USC 1396p(d)(4)(B)),

allows individuals in certain states to control the amount of income used to determine

Medicaid eligibility. All of these trusts serve very different purposes than SBO trusts. But

just as with the rules for annuities, the rules for these exempted (d)(4) trusts require that,

upon the death of the trust beneficiary (or beneficiaries), any remaining trust assets must

be used to pay back the state agency up to the amount of Medicaid financial assistance

expended on behalf of the trust beneficiary or beneficiaries. See 42 USC 1396p(d)(4)(A),

(B)(ii), and (C)(iv).



9
 And certain transfers into these (d)(4) trusts are exempt from the divestment penalty. See
42 USC 1396p(c)(2)(B)(iii) and (iv).


                                             12
       The plaintiffs’ Medicaid planning strategy—SBO trusts—implicates the general

rules for irrevocable trusts at 42 USC 1396p(d)(3)(B). As the majority explains, any

property held in an SBO trust is not an available “resource” of the married couple for

purposes of Medicaid’s financial eligibility determination, because the trust is irrevocable

and legal title is held by the third-party trustee; the trust property is therefore not countable,

because it “is not held by either spouse.” And because the terms of these SBO trusts require

that any distribution be made to the plaintiffs’ spouses (the community spouses) for the

spouses’ lifetimes, there can never be “any circumstances under which payment from the

[SBO] trust could be made to or for the benefit of” these plaintiffs.                   42 USC

1396p(d)(3)(B)(i).

       Normally, such a transfer would trigger the divestment penalty, as the property held

in trust is “assets disposed by the [institutionalized] individual for purposes of” the transfer

rules. 42 USC 1396p(d)(3)(B)(ii). But according to the plaintiffs, the transfer of marital

assets into these SBO trusts are exempt from the divestment penalty, because they are

transfers to a third party (the trusts) “for the sole benefit of” the community spouse. See

42 USC 1396p(c)(2)(B)(i) and (ii). In short, the plaintiffs’ theory is that an institutionalized

individual can achieve immediate (penalty-free) eligibility for Medicaid financial

assistance by simply placing any assets over the eligibility limit in an irrevocable trust, and

also avoid the divestment penalty that accompanies that kind of divestment, so long as any

payments from the trust are made only to the community spouse during his lifetime.

       The result: a perfect loophole to Congress’s carefully constructed eligibility and

transfer rules.




                                               13
           D. THE STATUTORY TEXT: “FOR THE SOLE BENEFIT OF”

       I agree with the majority that “the individual” in 42 USC 1396p(d)(3)(B) refers to

the Medicaid applicant.10 But I doubt the plaintiffs’ interpretive victory will ultimately

prove to be an effective Medicaid planning strategy. The strategy only works if the

plaintiffs can avoid a divestment penalty. The plaintiffs believe they can do so because

their transfers of assets into the SBO trusts were “for the sole benefit of” the community

spouses. 42 USC 1396p(c)(2)(B). The lower courts were never presented with this

question because the Department had no reason to impose a penalty, given its conclusion

that these plaintiffs did not satisfy the Act’s eligibility criteria. The majority opinion

sensibly declines to address the penalty issue. Because I see a significant hurdle for

plaintiffs whenever this question is addressed, I write separately to explain.




10
  The plaintiffs emphasize that Congress did include “the individual’s spouse” within what
the majority describes as the “any-circumstances rule” of 42 USC 1396p(d)(3)(B), as
Congress did with the comparable Supplemental Security Income (SSI) provision. While
my analysis differs from that of the Court of Appeals, I agree with the panel that Congress
intended for spousal resources to be evaluated jointly and that the interpretation urged by
the plaintiffs runs counter to that intent, especially given the spousal-impoverishment
provisions. The majority concludes that this was not a mere oversight because of
Congress’s inclusion of “the individual’s spouse” in the rules governing the SSI program.
Maybe. But I’m not as convinced as the majority that the omission was intentional. As
the majority observes, “the Medicaid trust rules in 42 USC 1396p(d) were added by OBRA
93, six years before Congress added the SSI trust rules in 42 USC 1382b(e) . . . .” In other
words, when Congress enacted 42 USC 1396p(d)(3)(B), it was writing on a clean slate—
there was no comparable SSI statute. And Congress has not amended 42 USC
1396p(d)(3)(B) at any time since. But even if Congress intended for the SSI rules to
operate differently, or if instead Congress was putting a finer point on what it thought to
be the existing Medicaid rule (and should have also amended that rule), I nevertheless agree
with the majority that the Act’s reference to “the individual” in 42 USC 1396p(d)(3)(B)
unambiguously refers to the Medicaid applicant.


                                             14
       Congress has not defined “for the benefit of [the institutionalized spouse]” in the

trust rules. 42 USC 1396p(d)(3). Likewise, Congress has not defined “for the sole benefit

of [the community spouse]” in the transfer rules. 42 USC 1396p(c)(2)(B). If words are

not defined by statute, we give them their ordinary meaning. The definitions of “sole” and

“benefit” are uncontroversial. For example, Merriam-Webster’s Collegiate Dictionary

(11th ed) defines the term “benefit” as “something that promotes well-being” and “useful

aid.” “Sole” is defined as “having no sharer” and “being the only one.” Id. Other

dictionaries agree. And the statutory text gives us another clue: a payment “for the benefit

of” an individual must mean something different than a payment “to” an individual, given

Congress’s use of both connected by “or” in 42 USC 1396p(d)(3)(B) (“to or for the benefit

of the [institutionalized] individual”) and 42 USC 1396p(c)(2)(B)(i) (“to the individual’s

spouse or to another for the sole benefit of the individual’s spouse”) (emphasis added).

       So is a transfer of assets to a third-party trustee “for the sole benefit of” the

community spouse if that transfer “benefits” the institutionalized spouse by allowing her

to satisfy Medicaid’s eligibility limits while avoiding the specific rules that apply to

community-spouse annuities? And if the community spouse receives a payment from an

SBO trust and then shares that payment with the institutionalized spouse, is that a

circumstance in which “payment from the trust” is “made . . . for the benefit of” the

institutionalized spouse?11


11
   So thought the United States Court of Appeals for the Third Circuit in Johnson v Guhl,
357 F3d 403, 408-409 (CA 3, 2004). Johnson concerned the use of so-called “community
spouse annuity trusts” (CSATs) in the state of New Jersey. CSATs, like these SBO trusts,
were irrevocable and “designed to provide a stream of annuity payments to the community
spouse for the duration of his or her life.” Guhl, 357 F3d at 406. If the trust named the


                                            15
       Even harder: what if an SBO trust names as a remainder beneficiary a person or

entity other than the state agency? That is, if a third party can receive the remainder, is the

transfer “for the sole benefit of” the community spouse?

       The simplest answer might be “yes”—there are circumstances under which a

distribution from an SBO trust to a community spouse is “for the benefit of” the

institutionalized spouse, and there are persons other than the community spouse who might

“benefit” from a transfer of assets into an irrevocable SBO trust, if that transfer and trust

make the institutionalized spouse eligible for benefits. If that’s right, then there are


state agency as the first remainder beneficiary, New Jersey would not consider the trust
property as a countable asset. Id. The state changed its policy after the federal Department
of Health and Human Services advised that such trusts should, in fact, be considered
countable assets. Id. The plaintiffs challenged this interpretation. The Third Circuit agreed
with the state:

               As this is a question of statutory interpretation, we begin (and end)
       our inquiry with the relevant statute, 42 U.S.C. § 1396p(d)(3)(B). That
       provision provides, in subsection (i), that “[i]n the case of an irrevocable
       trust—if there are any circumstances under which payment from the trust
       could be made to or for the benefit of [the institutionalized spouse whose
       assets are used to establish the trust], the portion of the corpus from which,
       or the income on the corpus from which, payment to the individual could be
       made shall be considered resources available to the individual. . . .” Both
       parties agree that CSATs are irrevocable trusts. They are generally funded
       with marital assets (assets that belong to both spouses). Moreover, CSATs
       are designed so that the corpus and the income on the corpus will provide the
       community spouse a stream of payments. Once the community spouse
       receives these payments, there is nothing preventing her or him from sharing
       them with the institutionalized spouse as well. Section 1396p(d)(3)(B)(i)
       thus squarely covers CSATs—as “circumstances [exist] under which
       payment from the trust could be made to or for the benefit of” the
       institutionalized spouse—and deems them countable resources.
       Accordingly, we affirm the District Court ruling that plaintiffs’ CSAT assets
       are countable resources. [Guhl, 357 F3d at 408-409 (alterations in original).]



                                              16
circumstances under which a distribution from an SBO trust to a community spouse is “for

the benefit of” the institutionalized spouse and the assets held in trust should be considered

available resources or income for purposes of determining each plaintiffs’ eligibility for

Medicaid. And if there are persons other than the community spouse who might “benefit”

from a transfer of assets into an irrevocable SBO trust, then the plaintiffs should be subject

to a divestment penalty.

       But that expansive interpretation—one that defines becoming eligible for Medicaid

as a benefit—might prove too much.          That understanding would prohibit Medicaid

planning strategies that Congress has endorsed. After all, the purchase of a qualified

community-spouse annuity “benefits” the institutionalized spouse if the conversion of

resources to income allows the institutionalized spouse to satisfy Medicaid’s financial

eligibility limits without incurring a divestment penalty. See Morris, 685 F3d at 935-938.

And, of course, the transfer rules themselves permit certain transfers to (d)(4) trusts, which

might also benefit the institutionalized spouse in the eligibility determination. See 42 USC

1396p(c)(2)(B)(iii) and (iv).12

       But the statutory requirement that the transfer be “for the sole benefit of” the

community spouse is still a hurdle that the plaintiffs must overcome if they are to receive

immediate financial assistance. On this point, the statute’s plain language, and federal

guidance, are instructive.




12
   But here too, the transferred assets may be subject to a payback mechanism, because that
is a condition of all the (d)(4) trust exceptions. See Part I(B) of this opinion.



                                             17
       There are no federal regulations interpreting 42 USC 1396p. The Centers for

Medicare & Medicaid Services (CMS),13 however, has provided guidance on the meaning

of “for the sole benefit of” in the State Medicaid Manual, which includes an explanation of

the transfer rules:

              For the Sole Benefit of.--A transfer is considered to be for the sole
       benefit of a spouse, blind or disabled child, or a disabled individual if the
       transfer is arranged in such a way that no individual or entity except the
       spouse, blind or disabled child, or disabled individual can benefit from the
       assets transferred in any way, whether at the time of the transfer or at any
       time in the future.

               Similarly, a trust is considered to be established for the sole benefit of
       a spouse, blind or disabled child, or disabled individual if the trust benefits
       no one but that individual, whether at the time the trust is established or any
       time in the future. However, the trust may provide for reasonable
       compensation, as defined by the State, for a trustee or trustees to manage the
       trust, as well as for reasonable costs associated with investing or otherwise
       managing the funds or property in the trust. In defining what is reasonable
       compensation, consider the amount of time and effort involved in managing
       a trust of the size involved, as well as the prevailing rate of compensation, if
       any, for managing a trust of similar size and complexity.

              A transfer, transfer instrument, or trust that provides for funds or
       property to pass to a beneficiary who is not the spouse, blind or disabled
       child, or disabled individual is not considered to be established for the sole
       benefit of one of these individuals. In order for a transfer or trust to be
       considered to be for the sole benefit of one of these individuals, the
       instrument or document must provide for the spending of the funds involved
       for the benefit of the individual on a basis that is actuarially sound based on
       the life expectancy of the individual involved. When the instrument or
       document does not so provide, any potential exemption from penalty or
       consideration for eligibility purposes is void.

             An exception to this requirement exists for trusts discussed in
       § 3259.7 [concerning the trust exemption found at 42 USC 1396p(d)(4) for

13
  At the federal level, the Medicaid program is administered by the Secretary of Health
and Human Services, who in turn exercises his authority through CMS.


                                              18
       supplemental needs trusts and special-needs trusts]. Under these exceptions,
       the trust instrument must provide that any funds remaining in the trust upon
       the death of the individual must go to the State, up to the amount of Medicaid
       benefits paid on the individual’s behalf. When these exceptions require that
       the trust be for the sole benefit of an individual, the restriction discussed in
       the previous paragraph does not apply when the trust instrument designates
       the State as the recipient of funds from the trust. Also, the trust may provide
       for disbursal of funds to other beneficiaries, provided the trust does not
       permit such disbursals until the State’s claim is satisfied. Finally, “pooled”
       trusts may provide that the trust can retain a certain percentage of the funds
       in the trust account upon the death of the beneficiary. [CMS, State Medicaid
       Manual, § 3257(B)(6) (rev 64), p 3-3-109.2 (emphasis added).]

The manual provides the following guidance on the use of irrevocable trusts and the

meaning of “to or for the benefit of”:

              C. Irrevocable Trust - Payments From All or Portion of Trust Cannot,
       Under Any Circumstances, Be Made to or for the Benefit of the Individual.--
       When all or a portion of the corpus or income on the corpus of a trust cannot
       be paid to the individual, treat all or any such portion or income as a transfer
       of assets for less than fair market value . . . .

                                           * * *

             D. Payments Made From Revocable Or Irrevocable Trusts to or on
       Behalf of Individual.--Payments are considered to be made to the individual
       when any amount from the trust, including an amount from the corpus or
       income produced by the corpus, is paid directly to the individual or to
       someone acting on his/her behalf, e.g., a guardian or legal representative.

               Payments made for the benefit of the individual are payments of any
       sort, including an amount from the corpus or income produced by the corpus,
       paid to another person or entity such that the individual derives some benefit
       from the payment. For example, such payments could include purchase of
       clothing or other items, such as a radio or television, for the individual. Also,
       such payments could include payment for services the individual may
       require, or care, whether medical or personal, that the individual may need.
       Payments to maintain a home are also payments for the benefit of the
       individual.

                                           * * *




                                              19
                G. Use of Trust vs. Transfer Rules for Assets Placed in Trust.--When
         a nonexcluded asset is placed in a trust, a transfer of assets for less than fair
         market value generally takes place. An individual placing an asset in a trust
         generally gives up ownership of the asset to the trust. If the individual does
         not receive fair compensation in return, you can impose a penalty under the
         transfer of assets provisions. [CMS, State Medicaid Manual, § 3259.6 (rev
         64), pp 3-3-109.28 through 3-3-109.30 (emphasis added).]

         The manual does not address the specific interpretation of 42 USC 1396p(d)(3)(B)

that the plaintiffs advance,14 but it offers insight. First, when evaluating whether there is

“any circumstance under which payment from the trust could be made to or for the benefit

of” the institutionalized spouse, the question is whether the payment is “paid to another

person or entity such that the [institutionalized] individual derives some benefit from the

payment.” CMS, State Medicaid Manual, § 3259.6(D), p 3-3-109.29.

         The manual is entitled to respectful consideration because this interpretation is

entirely consistent with the statutory text and the ordinary meaning of “sole” and “benefit.”

See Skidmore v Swift & Co, 323 U.S. 134, 139-140; 65 S. Ct. 161; 89 L. Ed. 124 (1944)

(explaining when an administrative policy is entitled to deference). The question, then, is

not whether the community spouse is free to share the payment with the institutionalized

spouse, but whether the payment itself results in a direct benefit to the institutionalized

spouse, such as a purchase of goods or services for the institutionalized spouse. Cf.

Johnson, 357 F3d at 408-409.

         But there’s more to do. As the manual explains, “[w]hen a nonexcluded asset is

placed in a trust, a transfer of assets for less than fair market value generally takes place.”

CMS, State Medicaid Manual, § 3259.6(G), p 3-3-109.30. That is, the transfer is subject


14
     See generally CMS, State Medicaid Manual, § 3259, pp 3-3-109.24 through 3-3-109.38.


                                                20
to a divestment penalty. This is because 42 USC 1396p(d)(3)(B)(ii) directs that for “any

portion of the trust from which . . . no payment could under any circumstances be made to

the [institutionalized] individual,” that portion “shall be considered . . . to be assets

disposed by the individual for purposes of” the transfer rules.

       This point is critical. The plaintiffs believe that the transfer of assets into these SBO

trusts is exempt from the divestment penalty because it was a transfer of assets “for the

sole benefit of” the plaintiffs’ spouses. I am not convinced.

       As the manual explains, “[a] transfer, transfer instrument, or trust that provides for

funds or property to pass to a beneficiary who is not the spouse . . . is not considered to be

established for the sole benefit of [the spouse].”          CMS, State Medicaid Manual,

§ 3257(B)(6), p 3-3-109.2. And the relevant period for determining whether the “funds or

property . . . pass to a beneficiary who is not the spouse” extends to “any time in the

future.” Id. If there is any person (other than the community spouse) who might stand to

benefit from the transfer of assets into an SBO trust, the transfer results in a penalty. This

fits with the dictionary definitions, too—if there is another person who might benefit from

the transfer, the transfer is not for the “sole” benefit of the community spouse.

       In these cases, the plaintiffs’ SBO trusts generally reserved in the community spouse

a testamentary power of appointment.15 That is, if any plaintiff’s spouse died before all

15
    The Lollar Trust, for example, provided the community spouse with a special
testamentary power of appointment for any balance held in trust. See Lollar Trust, Section
3.2. The Hegadorn Trust directed that, if the community spouse predeceased plaintiff
Hegadorn, the “Trustee shall distribute the remaining trust property to the trustee of the
SPECIAL SUPPLEMENTAL CARE TRUST FOR MARY ANN HEGADORN”; otherwise,
any balance would be administered under the terms in the community spouse’s will.
Hegadorn Trust, Sections 3.2-3.4. The Ford Trust provided the community spouse with a


                                              21
property held in trust could be distributed to him, the remainder would be distributed

according to the spouse’s will. Thus, when the plaintiffs transferred their assets into these

SBO trusts, there was the potential that, at some point in the future, a person other than the

community spouses (the yet-to-be-determined remainder beneficiaries) might benefit from

the transfer. Therefore, despite their name, these “solely for the benefit of” trusts were not

for the sole benefit of the community spouse.16

       What’s more, the plaintiffs’ interpretation of the Act makes little sense given the

annuity rules and the (d)(4) trusts. Like these SBO trusts, an annuity presents the potential

of a remainder beneficiary if the community spouse dies before the annuity’s term. But

Congress has written specific affirmative rules permitting the use of community-spouse

annuities as a valid Medicaid planning strategy—so long as the annuity is actuarially sound




special testamentary power of appointment limited to his heirs; if that power was not fully
exercised, the trustee was directed to “divide the remaining Trust property . . . into separate
trusts, equal in value, one for each living Child and one for then living Descendants,
collectively, of each deceased Child.” Ford Trust, Section 3.2.

       The payment terms of the trusts are less clear; while all the trusts require the trustee
to make distributions on an “actuarially sound” basis, the trustee is not prohibited from
distributing all of the trust property nearly immediately, in a lump-sum payment, contrary
to the requirements placed on annuities. See Lollar Trust, Section 2.2; Hegadorn Trust,
Section 2.2; Ford Trust, Section 2.2.
16
  The possibility of a remainder beneficiary is always present in a trust, either as provided
for in the trust instrument or by operation of law. If the plaintiffs’ SBO trusts did not
include a residuary clause, any property held in an SBO trust would revert to the settlor (or
the settlor’s heirs) upon the death of the community spouse. MCL 555.18. Perhaps, then,
the transfer of assets into an SBO trust should always result in the imposition of a
divestment penalty.



                                              22
and the state agency is named as a remainder beneficiary.17 And the remainder-beneficiary

rule for annuities shows that Congress did not intend to create an easy alternative with all

the advantages and none of the disadvantages. See, e.g., Breighner v Mich High Sch

Athletic Ass’n, Inc, 471 Mich. 217, 232; 683 NW2d 639 (2004) (“[A] statutory term cannot

be viewed in isolation, but must be construed in accordance with the surrounding text and

the statutory scheme.”). Likewise, where Congress has permitted transfers to certain (d)(4)

trusts free from penalty, see 42 USC 1396p(c)(2)(B)(iii) and (iv), Congress has explicitly

required a payback mechanism in the recipient trust. See note 7 of this opinion.

                        E. THE MEDICAID ACT AS A WHOLE

       As the Supreme Court explained in Blumer, “[e]ach participating State develops a

plan containing reasonable standards for determining eligibility for and the extent of

medical assistance within boundaries set by the Medicaid statute and the Secretary of

Health and Human Services.” Blumer, 534 U.S. at 479 (cleaned up). And those standards

must “comply with the provisions of [42 USC 1396p] . . . .” 42 USC 1396a(a)(18). If the

plaintiffs’ interpretation of the Act is correct, SBO trusts would be available as a Medicaid

planning strategy in every state that has elected to cover the medically needy. Yet no other

jurisdiction has endorsed the legality of this type of Medicaid planning. Rather, the only


17
   The only circumstance in which a third party might stand to “benefit” from a qualified
community-spouse annuity is if that party is named as a second (or later) remainder
beneficiary and the state agency is fully paid back for all financial assistance provided to
the institutionalized spouse. But the annuity must also be irrevocable, actuarially sound,
and paid out in substantially equal monthly payments; otherwise, the transfer will be
penalized. See Part I(B) of this opinion. A community-spouse annuity is thus an unreliable
strategy for passing wealth to others, to say the least, as it requires the premature death of
the community spouse.


                                             23
appellate court to have even considered such a theory rejected it, albeit on other grounds.

Johnson, 357 F3d at 408-409.

       If the plaintiffs were successful in avoiding the divestment penalty, their planning

strategy would make meaningless the complex set of rules governing Medicaid eligibility.

Consider, for example, an irrevocable trust that is funded with marital assets after the look-

back date. The hypothetical trust provides that the third-party trustee must not make any

distribution to the community spouse until after the Department has made a determination

on the institutionalized spouse’s eligibility (which must be made within 45 days from the

date of application, see 42 CFR 435.912). The hypothetical trust further provides that,

once an eligibility determination has been made, the trustee must immediately distribute

all property to the community spouse. See 42 USC 1396p(d)(2)(C)(ii) and (iii) (providing

that the trust rules “shall apply without regard to . . . whether the trustees have or exercise

any discretion under the trust [or] any restrictions on when or whether distributions may

be made from the trust . . . .”). Such a trust would serve as a vehicle through which assets

could be placed during the application, and then passed directly to the community spouse

once an eligibility determination is made.

       The plaintiffs argue that this transfer would not trigger a divestment penalty,

because it would be for “for the sole benefit of” the community spouse. And there is no

dispute that the distribution of assets to the community spouse would not be imputed to the

institutionalized spouse; that part is settled. See 42 USC 1396r-5(b)(2) and (c)(4); Blumer,
534 U.S. at 480-481. Thus, the value of the assets placed in the trust would be sheltered

from the initial resource evaluation, and the distribution would not affect the

institutionalized spouse’s continued eligibility, nor would it change the level of financial


                                              24
assistance provided by the Department. The only practical restriction is that the trust

property would be inaccessible to the community spouse for the period it would take the

Department to process the application. Aside from that minor inconvenience, a married

applicant can evade virtually every restriction that Congress has placed on Medicaid

financial assistance. There would be no limitation on the amount of assets that a Medicaid

applicant could transfer penalty-free to her spouse, virtually immediately, not subject to

the repayment requirements for (d)(4) trusts and trust-like devices such as annuities, and

shielded from Medicaid’s initial resource assessment. That result is inconsistent with the

statute, especially given that Congress has already enacted complex rules that “shelter[]

from diminution a standard amount of assets” (the CSRA). Blumer, 534 U.S. at 478; see

also Breighner, 471 Mich. at 232. But our determination requires us to consider the entire

text, not isolated parts lifted out of context. See Scalia & Garner, Reading Law: The

Interpretation of Legal Texts (St. Paul: Thomson/West, 2012), p 167 (“Perhaps no

interpretative fault is more common than the failure to follow the whole-text canon, which

calls on the judicial interpreter to consider the entire text, in view of its structure and of the

physical and logical relation of its many parts.”).

                                     II. CONCLUSION

       In the Medicaid Act, Congress has balanced two competing policies: “protect[ing]

community spouses from ‘pauperization’ while preventing financially secure couples from

obtaining Medicaid assistance.” Blumer, 534 U.S. at 480. These policies are well reflected

in the (admittedly complex) statutory scheme.           I agree with the majority that “the

individual” in 42 USC 1396p(d)(3)(B) refers to the Medicaid applicant. But if the




                                               25
plaintiffs’ transfers trigger the divestment penalty, it is not likely they will view this

planning strategy as a success. The majority is correct to leave this question for a case in

which it has been presented by the parties. I address it here only to caution individuals

who might consider forming irrevocable trusts in an effort to achieve Medicaid eligibility,

especially when other planning strategies are available, permission for which is well

settled.


                                                        Bridget M. McCormack


      CAVANAGH, J., did not participate in the disposition of this case because the Court
considered it before she assumed office.




                                            26